Exhibit 10.13

 

AGREEMENT

 

between

 

ADAMAR OF NEW JERSEY, INC. ,

 

D/B/A

 

TROPICANA CASINO AND RESORT

 

and

 

UNITE HERE

 

LOCAL 54

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

RECOGNITION

 

2

 

 

 

 

 

ARTICLE 2

 

EMPLOYMENT

 

3

 

 

 

 

 

ARTICLE 3

 

CONTROL, DISCHARGE AND SENIORITY

 

9

 

 

 

 

 

ARTICLE 4

 

LEAVES OF ABSENCE

 

20

 

 

 

 

 

ARTICLE 5

 

GRIEVANCES AND ARBITRATION

 

22

 

 

 

 

 

ARTICLE 6

 

MEALS AND LOCKER FACILITIES

 

27

 

 

 

 

 

ARTICLE 7

 

SHOP STEWARDS

 

28

 

 

 

 

 

ARTICLE 8

 

NO DISCRIMINATION

 

30

 

 

 

 

 

ARTICLE 9

 

VACATIONS

 

31

 

 

 

 

 

ARTICLE 10

 

JURY DUTY

 

34

 

 

 

 

 

ARTICLE 11

 

HOLIDAYS

 

35

 

 

 

 

 

ARTICLE 12

 

HOURS OF WORK AND OVERTIME

 

38

 

 

 

 

 

ARTICLE 13

 

WAGES

 

41

 

 

 

 

 

ARTICLE 14

 

GRATUITIES

 

44

 

 

 

 

 

ARTICLE 15

 

HEALTH & WELFARE/PENSION & SEVERANCE

 

48

 

 

 

 

 

ARTICLE 16

 

VISITATIONS AND NOTICES

 

53

 

 

 

 

 

ARTICLE 17

 

NO STRIKES - NO LOCKOUTS

 

54

 

 

 

 

 

ARTICLE 18

 

MOST FAVORED EMPLOYER

 

55

 

 

 

 

 

ARTICLE 19

 

FUNERAL LEAVE

 

56

 

 

 

 

 

ARTICLE 20

 

MISCELLANEOUS PROVISIONS

 

57

 

 

 

 

 

ARTICLE 21

 

SUCCESSORS AND ASSIGNS

 

63

 

 

 

 

 

ARTICLE 22

 

TERM OF CONTRACT

 

64

 

 

 

 

 

WAGE AGREEMENT

 

65

 

 

 

 

 

SCHEDULE B

 

WAGE RATES FOR BANQUET EXTRAS

 

67

 

 

 

 

 

BARGAINING MINUTES

 

71

 

 

 

 

 

ATTACHMENTS

 

 

 

74

 

 

 

 

 

SCHEDULE A

 

WAGE RATES- Employees hired prior to 9/15/99

 

**

 

 

 

 

 

SCHEDULE A-1

 

TOP RATES

 

**

 

 

 

 

 

SCHEDULE A-2

 

WAGE RATES-Employees hired on or after 9/15/99

 

**

 

 

 

 

 

SCHEDULE A-2(2)

 

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made and entered into this 3rd day of November 2004, between
Adamar of New Jersey, Inc., d/b/a Tropicana Casino and Resorts , herein referred
to as “Employer”, and LOCAL 54, affiliated with the UNITE HERE International
Union, hereinafter referred to as the “Union”.

 

WHEREAS, the Parties hereto desire to cooperate to stabilize labor relations, by
establishing general standards of wages, hours and other conditions of
employment, and to ensure the peaceful, speedy and orderly adjustments of
differences that may arise from time to time between the Employer and its
employees without resort to strikes, lockouts, boycotts, slowdowns or other
economic interferences with the smooth operation of the hotel casino business of
the Employer.

 

NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, the Parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1

 

RECOGNITION

 

1.1. Employer recognizes the Union as the sole and exclusive bargaining
representative of the classifications of employees within their respective
jurisdiction enumerated on Schedules “A”, “A1”, “A2”, “A-2(2)” and Schedule B
annexed hereto, working in the establishment located at Brighton Ave. &
Boardwalk, Atlantic City, New Jersey, operated and maintained by Employer in all
matters relating to wages, hours, and working conditions such as may properly be
the subject of collective bargaining, adjustment of grievances, and labor
relations generally. The designated representatives of the Union and the
Employer shall constitute their respective representatives in all matters that
are properly the subject of collective bargaining. This clause shall apply to
Employer’s successors, receivers and assigns.

 

1.2. The Union recognizes the fact that there are employees not covered by this
Agreement, and as to such employees it is agreed that neither the employment of
them nor any action taken by them, including, but not limited to organizational
activities engaged in by any other labor union, shall not constitute a grievance
or be grounds for strikes, lockouts, boycotts, slowdowns, disruptive organizing
activities or other economic interference with the continuous smooth operation
of the Employer’s business.

 

1.3. Job classifications expressly excluded from this Agreement are Clerical
Employees, Professional Employees, Guards, Watchmen, and Supervisory Employees,
as defined in the National Labor Relations Act, and all other employees.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2

 

EMPLOYMENT

 

2.1. It shall be a condition of employment that all employees covered by this
Agreement who are members in good standing in the Union on the effective date of
this Agreement shall remain members in good standing and those who are not
members on the effective date of this Agreement shall, on or after the 30th day
following the execution of this Agreement or their date of employment, whichever
is later, become and remain members in good standing in said Union. If any
employee fails to comply with the requirements of this section, the Employer
shall discharge said employee within seven (7) days of receipt of written
demand.

 

2.2. All new employees, whether directed to the Employer by the Union or
otherwise secured by the Employer, shall be requested to report to the Union
Hall immediately with a form provided by the Employer. At the Union Hall,
employees shall be requested to complete a health and welfare application and
all other lawful documents required in connection with the application and
administration of this Agreement.

 

2.3. When in need of any employees in Union categories, the Employer’s
Employment Office shall apply to the Union. Within twenty four (24) hours after
being so notified, the Union shall inform the Employer as to whether or not it
is able to fill the request, provided however, the Union shall have twenty-four
(24) hours after notifying Employer of its ability to supply the needed
applicants, to dispatch said applicants to Employer’s Employment Office. If
there is an immediate need declared by the Employer, which procedure shall not
be abused, the Union shall dispatch said applicants within the time designated
by the Employer, but in no event in less than twenty four (24) hours. If the
Union advises the Employer within the times designated above that it cannot
refer the applicants requested,

 

3

--------------------------------------------------------------------------------


 

or if applicants satisfactory to the Employer for any reason fail to appear
within the time designated, the Employer may resort to the open market to seek
the required employees. If the Employer fails to comply with the provisions set
forth in this Article, the Union shall have the right to require the immediate
dismissal of the employee improperly hired and the right to refer the
replacement for that employee.

 

2.4.  Regular, seasonal and extra employees shall be defined as follows:

 

(a)   Regular Employees:

 

Full time regular employee: One who is available to work and customarily
scheduled to work thirty (30) or more hours per week shall be entitled to all
benefits as defined in this Agreement. Part-time regular employee: One who is
hired or transferred and customarily scheduled to work less than thirty (30)
hours per week shall be entitled to all benefits as defined in this Agreement.

 

(b)   (i) Seasonal Employee: One who works for a time period not to exceed one
hundred twenty (120) consecutive calendar days between May first and
September thirtieth. Seasonal employees will be specifically designated as such
at time of hire and the Union and employee will be so advised in writing at that
time.

 

(ii)       Seasonal employees will report to the Union Hall before starting
work. These employees shall not be covered by the provisions of Articles 9, 10,
11, 15 & 19.

 

(iii)      If the seasonal employee works for more than one hundred and twenty
(120) consecutive days, the employee will be paid retroactive to his/her first
day of work at the rates applicable to a regular employee in his/her
classification. Benefit contributions will also be paid retroactive as if s/he
were a regular employee when hired. Nothing in this Agreement shall prevent

 

4

--------------------------------------------------------------------------------


 

the Employer from terminating any seasonal employee at the end of the one
hundred and twenty (120) day period or at September 30th without cause.

 

(c) Extra employees are those employees not covered in subsections (a) or (b),
above. Extra employees are not covered by provisions of Articles 9, 10, 11, 15,
19 & 20(6) and (9) except as specifically provided therein.

 

2.5. The Employer will send to the Union on a weekly basis a log of referrals
sent by the Union as provided below:

 

Name — Classification — Date/Time — No Show — Hired/Yes/No —Refer Again/Yes/No —
Former Employee/Yes/No

 

The Union agrees the Employer will have the right to request specific
individuals in writing not to exceed thirty percent (30%) of the number of hires
in the preceding quarter.

 

2.6. New employees in the Union categories shall become members of the Union
thirty (30) days following the date of employment. All new employees, however,
shall be subject to a probationary or trial period of employment during the
first ninety (90) days of employment. During an employee’s ninety (90) day
probationary period the Employer may discharge said employee with or without
cause, notwithstanding Union membership, and neither the Union nor the employee
so discharged shall have recourse to the Grievance and Arbitration Procedures
established by this contract. However, during the last half of the probationary
period, the Union on behalf of the employee will have access to the grievance
procedure but not the arbitration procedure. Such discharge shall also not be a
breach of this Agreement. The probationary period may be extended by written
mutual agreement of the Employer and Union.

 

5

--------------------------------------------------------------------------------


 

2.7.

 

(a)       The Union shall furnish the Employer, by the fifth of each month, a
monthly dues reporting form showing the amount of dues, initiation fees and
arrears, if any, payable to the Union by each of the employees covered by this
Agreement. The Union shall furnish the Employer with signed wage deduction
authorization forms from said employees, and upon receipt of same, Employer
shall deduct the requisite Union dues and/or initiation fees. The Employer will
deduct, by payroll deduction, any dues or initiation fees owed from the first
paycheck of each month. If the employee has insufficient funds for the first
week, it shall be deducted the next pay period in which sufficient funds are
earned to cover the deduction. The entire amount of the monthly initiation or
dues shall be deducted. The dues and report form shall be returned to the Union
no later than the 20th of each month.

 

(b)       The reporting form should be completed in its entirety. The deduction
date should appear on the reporting form to the right of the amount due. All
deletions, terminations, layoffs or other changes should also be dated and
marked to the right of the amount due. All additions should be added to the bill
and identified by the following:

 

NAME (last name first)

 

SOCIAL SECURITY NUMBER

 

CLASSIFICATION

 

DUES OR INITIATION FEES PAID

 

C - Change          L - Layoff          T - Termination          R - Recall

 

LOA - Leaves of Absence     RFL - Return from Leave of Absence

 

EXAMPLE

 

 

 

 

 

 

 

 

 

For House Use

 

Employee Name

 

Class.

 

SS No.

 

In. Fee

 

Dues

 

Date

 

Remarks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Smith, Pat

 

Food Server

 

123 45 6789

 

amt.

 

amt.

 

/  /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jones, Lee

 

Room Attendant

 

987 65 4321

 

amt.

 

amt.

 

/  /

 

 

 

 

6

--------------------------------------------------------------------------------


 

(c) The Employer shall supply the Union with names and Social Security numbers
for all newly hired employees in the bargaining unit on a monthly basis. The
late payment of dues deducted by the Employer shall bear interest at the rate of
three percent (3%) per month. In the event the Union is required to exercise its
rights under the Grievance and Arbitration Procedures of this contract to
collect either the dues or the interest thereon, expenses of said arbitration
including Union’s reasonable counsel fees, shall be borne solely by the
Employer, provided the Union prevails in arbitration Failure to remit within the
time stated by reason of an equipment failure or error in the Accounting
Department shall be considered an excused delay.

 

2.8  The Employer shall furnish the Union with a quarterly list of all employees
in the bargaining unit, including each employee’s name, social security number,
department, job title, home address, phone number, ethnicity, date of birth,
status (full time, part time, etc.) and date of hire. This report shall be in a
computer-readable form in any one of the following media containing header
information and a field record layout:

 

1.   3 1/2 “ diskette in Formatted Text (Space Delimited) format

 

2.   CD ROM in Formatted Text (Space Delimited) format

 

3.   ZIP Disk in Formatted Text (Space Delimited) format

 

4.   Via e-mail transmission

 

2.9. The Union shall indemnify and save the Employer harmless against any claim
made or any suit instituted by an employee against the Employer arising out of
the Employer’s compliance with the provisions of this Article.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 3

 

CONTROL, DISCHARGE AND SENIORITY

 

3.1. The Employer shall have the sole right to direct and control its employees.
The Employer reserves the right, which is hereby recognized by the Union, to
recruit, hire, reclassify, retain, schedule, assign, promote, transfer,
layoff/recall, discipline, discharge, or rehire according to the requirements of
the business and according to skill and efficiency, giving proper and adequate
consideration of seniority as hereinafter defined. The Employer shall have the
unquestionable right to immediately suspend and/or discharge any employee for
dishonesty, incompetence, intoxication, sale, use or possession of unlawful
controlled substances on premises, insubordination, overt discourteous conduct
toward a guest or patron,(1) or other just cause. The Union does not, however,
waive its right to arbitrate. Nor is this Section intended to affect the
Employer’s burden of proving just cause.

 

3.2. The Employer shall have the right to establish, amend and post
rules governing and regulating the conduct of employees. Said rules shall not be
inconsistent with the terms and provisions of this Agreement. Employee’s failure
to abide with said rules following their posting shall constitute grounds for
disciplinary action. House rules shall be mailed to the Business Agent assigned
to the Employer fifteen (15) days before posting. If the Union feels that such
rules are in violation of this Agreement, the Union shall grieve within the
fifteen (15) day period through the grievance and arbitration process as
outlined in this Agreement.

 

3.3.

 

(a) The Employer shall fully implement a progressive disciplinary procedure in
all cases

 

--------------------------------------------------------------------------------

(1)Bargaining Minute

 

8

--------------------------------------------------------------------------------


 

other than those covered by Section 1 hereof, or otherwise stated herein. Upon
the occurrence of an alleged infraction warranting, in the opinion of the
Employer, disciplinary action, the Employer shall provide timely notice in
writing to the employee of the alleged infraction forthwith supplying the Union
or the shop steward of the department to which said employee is assigned with a
copy thereof. In the following cases “timely notice” shall not exceed seven
(7) calendar days from the date of the occurrence of said infraction:
(a) absence (b) lateness (c) violations of departmental or house rules witnessed
by a supervisor or manager within the employee’s department. If the Union
disputes the validity of the allegation, it shall notify the Employer within
seven (7) calendar days after the receipt of said disciplinary notice as
specified in the grievance procedure outlined in Article 5. Upon the occurrence
of a second alleged offense, the employee may be suspended without pay for up to
three (3) days which includes any investigative suspension, and shall again be
notified as stipulated above. A third infraction may be grounds for a discharge
at the Employer’s option.

 

(b)       Employees will be expected to sign all disciplinary notices upon
receipt, but will not be disciplined should they refuse. An employee’s signature
shall not constitute an admission of guilt.

 

(c)       If the Employer fails to give written notice to the employee of the
alleged infraction as required herein, said warning shall be considered
invalid.(2)

 

(d)       Twelve (12) months from the date of any warning notice given according
to the provisions of this Article, it shall not be given any further
consideration in subsequent

 

--------------------------------------------------------------------------------

(2)Bargaining Minute

 

9

--------------------------------------------------------------------------------


 

disciplinary actions. Nothing herein shall restrict the Employer in retaining
required records.(3)

 

3.4.  Approved personal leaves and those approved medical leaves of absence
which are in excess of one hundred twenty (120) days will not be credited
against the twelve (12) month period referred to above.

 

3.5.

 

(a)     In the event an employee fails to report to work without notice to the
Employer on two (2) occasions in any twelve (12) month period and said failure
is not excused, said employee shall be subject to discharge at the option of the
Employer.

 

(b)     The Employer shall establish, as part of its house rules, the identity
of the individual to be notified in the event of an emergency absence, or a
specific telephone number to be called to provide such information.

 

3.6.

 

(a)     In the event the Employer wishes to establish bumping and/or a point
system for absenteeism, the employees will have the right to vote on adopting
said systems, the format of which shall have been mutually agreed upon by the
Parties.

 

(b)     The Employer has implemented the Industry Attendance Policy attached
hereto as Attachment 1.

 

(c)     The Employer may not combine attendance track discipline with
non-attendance track discipline.            .

 

--------------------------------------------------------------------------------

(3)Bargaining Minute

 

10

--------------------------------------------------------------------------------


 

3.7. Seniority shall accumulate from and be calculated by continuous service
from the last employment date with the Employer and on the basis of
classification seniority within the department as determined by the Employer.

 

a)     House seniority is an employee’s length of continuous service in years,
months and days from his/her most recent date of hire into the bargaining unit
by the Employer.

 

b)     Classification seniority is an employee’s length of continuous service
within the department (as determined by the employer), in years, months and days
from his/her most recent date of hire into or transfer into his/her present
classification within his/her respective department/outlet.

 

c)     Shop Stewards shall have job classification seniority over all employees
in that classification for all lawful purposes (i.e layoff, recall, and shift
retention).

 

d)     Seniority shall govern designation of days off, layoffs/recalls, shifts
of work, choice of station or floor assignment if otherwise qualified,(4) and
vacation selection subject to Employer’s establishment of designated work
schedules. Employer may establish a rotation system, the method of which shall
be determined jointly by Employer and Union. In such cases, if the Union and the
Employer cannot agree, the Union shall have the right to file a grievance. Until
said grievance is resolved, the current system shall remain in full force and
effect.

 

e)     Seasonal employees shall be laid off before regular full time or
part-time employees. Layoff of seasonal employees shall be determined by their
seniority among the seasonal

 

--------------------------------------------------------------------------------

(4)Bargaining Minute

 

11

--------------------------------------------------------------------------------


 

employees and they shall not have the right to recall. With respect to layoffs
of regular employees, the Employer shall give five (5) days notice to the shop
steward of its intention to commence layoffs, except for situations beyond the
control of the Employer on the occasion of which, the Employer shall give notice
to the shop steward as soon as possible.

 

f) When the Employer promotes an employee to another classification, the
Employer will consider the employee’s house seniority, qualifications, and
ability to perform satisfactorily the work in the other classification, and
prior performance. Where more than one (1) employee applies for a promotion and
they possess the necessary skill or qualifications, the senior employee shall be
the one promoted. For purposes of this paragraph, a “promotion” shall be
considered to be a transfer from one classification to another, regardless of
any change in compensation. All promotional opportunities within the bargaining
unit classifications shall be posted. The Employer will give consideration to
qualified bargaining unit employees for these openings. Vacancies to be filled
by promotion under this paragraph shall be posted for five (5) calendar days in
a location to which employees have regular access. The Employer may fill the
vacancy temporarily during the posting period.

 

g) When a regular employee changes classification and/or department, said
employee shall retain seniority in the classification and/or department from
which s/he transferred, for a period of fifteen (15) working days, which shall
be a trial period, during which said employee may be returned to and will have
the right to return to the former classification and/or department. without loss
of seniority. However, the employee’s rate of pay shall be determined by the
classification into which s/he transferred and his/her length of service to the
Employer in classifications covered by this Agreement. With the exception of
initial hiring and staffing when

 

12

--------------------------------------------------------------------------------


 

a casino first opens; or unless otherwise determined as set forth in Section 7,
employees with the same departmental classification seniority shall be permitted
to bid for the available openings within their respective departments. The
Employer shall in its sole discretion establish and define, from time to time,
“departments” for this purpose. Such openings will be posted for five (5) days.
The successful bidder(s) will be determined by seniority. The Employer will have
the right to fill the openings in the interim period. For purposes of bidding
bartenders, bar porters, and cocktail servers shall be considered one department
and shall be permitted to bid within their respective classification for
available openings.

 

h)   (i) When the Employer permanently closes a department, unless the closing
is caused by conditions beyond the Employer’s control, it will use its best
efforts to notify the Union and shop steward thirty (30) days before the closing
to allow the Union the opportunity to discuss the effects of the closing upon
the employees.

 

(ii) If there is a temporary closing of a department, employees who transfer to
other departments during the period of the closing will retain their seniority
in the temporarily closed department for six (6) months or until the department
reopens, which ever is sooner; it being understood, however, that the six
(6) month period may be extended by written agreement between the Parties.

 

i)     When a regular employee transfers into another department or is promoted
within his/her department and job ladder, such employee, if laid off within one
hundred eighty (180) days of his/her promotion, shall be allowed to return to
his/her most recent classification, provided s/he does not displace a more
senior employee. Upon return, seniority in that classification shall be
calculated as though no promotion had occurred. Said employee shall not

 

13

--------------------------------------------------------------------------------


 

accrue any seniority rights for time served in the promoted classification.

 

3.8.  Seniority shall be deemed broken if a regular employee:

 

(a)                                  Is discharged for cause;

 

(b)                                  Is laid off in excess of six (6) months
(except for employees laid off between October 1 and December 1, whose seniority
shall be retained until the June 1 following their lay-off.)

 

(c)                                  Fails to respond within seven (7) days to
an offer of recall from layoff, sent by certified mail to the address last
furnished to the Employer by the employee.

 

(d)                                  Voluntarily quits;

 

(e)                                  Takes a granted leave of absence in excess
of three (3) months for other than illness, accident or medical disability;

 

(f)                                    Is absent because of illness, accident
not covered in sub-section (g) below, or medical disability in excess of six
(6) months, unless the Employer extends in writing a leave of absence beyond six
(6) months; or

 

(g)                                 Is absent for six (6) months as a result of
an injury sustained when in the employ of the Employer that is being covered by
New Jersey Workers Compensation benefits, or for up to twelve (12) months
provided the request for the extension beyond six (6) months is made according
to the Employer’s established procedure.

 

3.9. In the event two (2) or more regular employees have the same departmental
or room seniority and it is necessary to determine the most senior person, then
the determination shall be

 

14

--------------------------------------------------------------------------------


 

made on the basis of seniority in the bargaining unit within the “house” or
Employer establishment. If this calculation results in two (2) or more employees
again having the same seniority, then the determination of the most or more
senior person shall be based upon the length of service in the classification in
the hotel industry in Atlantic City. In the event employment records are not
available to substantiate such length of service, then date of union membership
may be used as evidence of such length of service.

 

3.10. GOURMET AND SPECIALTY DINING ROOMS. Where in a gourmet or specialty dining
room, the Employer uses a captain and food servers in team service, day off
assignments shall be made on the basis of the captain’s seniority.

 

3.11. Regular employees requesting any of the following must do so in writing to
their department head. Employer will respond on the request form within seven
(7) calendar days providing employee with a copy. Said form shall include a
provision for the employee to designate their proxy for bidding purposes.
Employees should state their seniority date on all written requests. Seniority,
as herein defined, will determine who is granted the request where more than one
(1) employee is requesting the same consideration:

 

(a)     Vacation time**

 

(b)     Leave of absence*

 

(c)     Personal holidays**

 

(d)     Classification or department change***

 

--------------------------------------------------------------------------------

* No employee will be entitled to a leave of absence to work for another
Employer.

 

** Regular employees who request time off for vacation weeks which have been
selected after the final posting required by the agreement, or paid personal
holidays on a form designated by

 

15

--------------------------------------------------------------------------------


 

the Employer consistent with Article 9.6 (b), at least fourteen (14) days in
advance and who do not receive an answer in writing from the Employer within
seven (7) days from the date of their request shall be granted their request.

 

*** Employees who request a classification or department change must possess the
necessary skills required by Employer. Furthermore, the Employer may use a poor
work record as the basis for denying such a request.

 

NOTE: An employee absent on leave or vacation, in order to exercise bid rights
while absent, must designate on a vacation or leave form a proxy stating that
another employee or a shop steward may exercise the bid rights for the absent
employee. The actions or inaction of a designated representative shall be
binding on the absent employee and shall not be subject to grievance and
arbitration procedure.

 

3.12. If a regular employee leaves his/her employment with Employer to assume an
elected office or an appointed paid position with the Union, seniority shall
accumulate and continue unbroken for the period of Union service for a period
not to exceed twelve (12) months. This period may be extended by mutual
agreement of the Employer and the Union.

 

3.13. An employee leaving his/her employment with Employer to enter the military
service of the United States shall, upon discharge, be entitled to reinstatement
to his/her former position pursuant to the provisions of law so made and
provided.

 

3.14.

 

(a) Pursuant to the provisions of the New Jersey Casino Control Act and the
rules and regulations promulgated thereunder, employees of a casino hotel will
be required to satisfy the requirements of the New Jersey Casino Control
Commission and to be licensed by said

 

16

--------------------------------------------------------------------------------


 

Commission. A failure to obtain and/or maintain said license or to otherwise
comply with the New Jersey Casino Control Act and the rules and regulations
promulgated thereunder shall be grounds for immediate discharge and said
discharge shall not be subject to the grievance procedure of this Agreement nor
shall it be a breach of this Agreement.

 

(b) In the event the license of an employee so discharged for revocation is
restored finally as the result of an appeal proceeding before the New Jersey
Casino Control Commission or the Courts, said employee shall be entitled to
reinstatement without break in seniority, but shall not be entitled to any back
pay or benefits for the period of his/her separation. Said employee will replace
the employee holding the lowest seniority number in the assigned job
classification in their prior department. The reinstated employee will be
permitted to bid using his/her seniority number on the first occasion of a bid
opportunity, subsequent to their reinstatement, according to the seniority
provisions contained in this Agreement. Notwithstanding the provisions of this
section, an employee may only be out seven (7) months on a leave due to a Casino
Control Commission license withdrawal or suspension:

 

(c) In the event the license of an employee lapses or expires, such employee
will be conditionally discharged and will be entitled to reinstatement to
his/her former position without loss of seniority if, within fourteen (14) days
of such discharge the employee applies for the license that lapsed or expired
and reports back ready for work within fourteen (14) days of obtaining said
license.

 

3.15  In the event that an employee who has successfully completed his/her
probationary period has a problem with his or her right to work in the United
States, the Employer shall notify the Union in writing as soon as the problem is
known. Upon the Union’s request, the Employer shall meet with the Union to
discuss the nature of the problem to see if a resolution can be

 

17

--------------------------------------------------------------------------------


 

reached. The Employer agrees that it will notify the person designated by the
Union with names of those employees whose work authorizations are going to
expire who have been so notified by the Employer.

 

Upon request, employees shall be released for up to five (5) unpaid working days
during the term of this Agreement in order to attend to Immigration and
Naturalization Service (“INS”) proceedings and any related matters for the
employee only. The Employer may request verification of such absence. An
employee who has successfully completed his/her probationary period who is not
authorized to work in the United States and whose employment has been terminated
for this reason shall be immediately reinstated to his or her former
classification without loss of prior seniority provided the employee produces
proper work authorization within six (6) months of the date of termination.
Employees do not accrue vacation or other benefits. based upon particular Plan
policies during such absences.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 4

 

LEAVES OF ABSENCE(5)

 

4.1.  The Employer will not arbitrarily or unreasonably deny a personal leave of
absence of up to three (3) months requested by an employee in writing that
explains the purpose of the leave; it being understood, however, that only one
personal leave of absence may be applied for and received by an employee under
this section during his/her anniversary year.

 

4.2. An employee will not be entitled to a personal leave until s/he has
completed one hundred eighty (180) working days of employment, and an employee
will not be entitled to a medical leave until s/he has completed ninety (90)
days of employment.

 

4.3. Before a medical leave or extensions thereof are granted, the employee must
provide his/her department head with a verifiable doctor’s report, including a
description of the specific injury or illness suffered and an anticipated return
to work date, which subsequently will be kept current should it change. Before
being allowed to return to work from medical leave, the employee must notify
his/her department head at least five (5) days before the date of his/her actual
return and provide a doctor’s note specifically noting that there are no medical
restrictions that limit the employee’s ability to do his/her job or that the
limitations do not prohibit the employee from performing any of his/her
positions’ essential functions, with or without reasonable accommodations.

 

4.4. No authorized leave of absence will be deemed to exist under this Agreement
unless requested by the affected employee in writing and granted in writing by
the Employer; it being understood, however, that when an emergency arises, a
leave may be requested and granted

 

--------------------------------------------------------------------------------

(5)Bargaining Minute

 

19

--------------------------------------------------------------------------------


 

orally and that the request and the approval will promptly be reduced to writing
after the emergency abates.

 

4.5.

 

(a)  An employee will be allowed a family or medical leave as provided for by
the Federal Family and Medical Leave Act and the New Jersey Family Leave Act.

 

(b)  The parties recognize that the leaves of absence that may be granted in
Paragraphs 4.1 and 4.3 above, including leaves for worker’s compensation,
encompass leaves that may be taken under the NJFLA and FMLA and that these
leaves will run concurrently with any leave granted above.

 

(c)  The Employer may transfer employees on intermittent or reduced schedule
leave. Prior to transfer, the Employer will advise the Union of the transfer and
the reasons therefor. The decision to transfer an employee will not be
unreasonable.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 5(6)

 

GRIEVANCES AND ARBITRATION

 

5.1.     All timely grievances arising between the Parties hereto, unless
otherwise stipulated herein, involving questions of interpretation, or
application of any clause in this Agreement, or in any acts, conduct or
relations between the Parties, directly or indirectly, which arise out of this
contract, shall be resolved by utilization of the following method:

 

(a)       Step 1(a) - The employee represented by the shop steward, shall first
attempt to resolve his/her grievance with the department head. (7)

 

(b)       Step 1(b) - In the event the grievance is not resolved at Step
(a) above, the employee must file a written grievance with the Union. Said
written grievance shall be submitted for resolution to the Employer’s Labor
Relations Representative no later than seven (7) calendar days after the receipt
of the disciplinary notice by the employee or seven (7) days after receipt of
the Step 1 (a) decision, whichever is later. Non-disciplinary grievances must be
filed within thirty (30) calendar days of the event giving rise to the grievance
or from the date of Union knowledge of that event whichever is later, except for
grievances involving payroll errors which are not required to be filed within
that time period and grievances related to House rules which shall be governed
by the provisions of Article 3, section 3.2. “Union knowledge” shall mean a
business agent or officer, which shall include the Shop Steward having
jurisdiction over the affected area. The Union shall not be precluded from
pursuing any non-disciplinary grievance that would otherwise be untimely based
on the “Union knowledge” of the Shop Steward;

 

--------------------------------------------------------------------------------

(6)Bargaining Minute

(7)Bargaining Minute

 

21

--------------------------------------------------------------------------------


 

however, with the exception of payroll errors, the Employer is such cases will
not be liable for back pay or other financial liability, if any, that accrued
prior to the date of the filing of the grievance. Payroll errors, which do not
include any interpretational questions include, but are not limited to, such
matters as failing to pay for hours/overtime hours; data input errors on rate of
pay; non-payment of benefit fund contributions for employees eligible to receive
contributions on their behalf; and calculation of annual vacation payments,
attendance bonuses and holiday pay. If not otherwise resolved, the Employer
shall conduct a meeting to resolve the grievance within fourteen (14) calendar
days of the receipt of the grievance at the Employer’s Labor Relations
Office(8) unless said time period is mutually extended by the Parties. Although
a supervisor is not required to attend a meeting, the Employer will make a good
faith effort to have currently employed supervisors who the Employer believes
are fact witnesses attend meetings. The Employer will advise the Union whether
or not that supervisor will attend a meeting or if scheduled to attend, that
s/he has become unavailable. If the supervisor does not attend, the Union may go
forward with the meeting, or must immediately request to reschedule the meeting
or must notify the Employer that it declines to hold the meeting. A written
decision will be rendered to the Union within seven (7) calendar days of the
date of the meeting or the date of the Union’s notice to the Employer declining
to attend a meeting.

 

5.2.     Resolution Conference - Within fourteen (14) calendar days of the
Employer’s decision in Step lb, either party may request a resolution conference
with the other party. The resolution conference must be held within ten
(10) calendar days of the request. Representatives from both parties who are
designated to attend the resolution conference must have authority to

 

--------------------------------------------------------------------------------

(8)Bargaining Minute

 

22

--------------------------------------------------------------------------------


 

resolve the dispute.

 

5.3.     Arbitration - If the dispute is not resolved at either the meeting or
the resolution conference, timely grievances may be submitted to expedited
arbitration, or arbitration. Unless there is an agreement to use the expedited
procedure, a request must be submitted to the American Arbitration Association
(A.A.A.) with a copy to the Employer in writing within fourteen (14) calendar
days of the Employer’s decision or the resolution conference, whichever is
later. During the fourteen (14) day period the parties may agree to use a
mutually selected arbitrator.

 

5.4.     The expedited arbitration procedure may be utilized for timely
grievances where the parties mutually agree.

 

(a)       Arbitrators for expedited arbitration hearings will be selected from
rotating panels of three arbitrators each. The rotating panels will be made up
from a list of twenty (20) arbitrators mutually selected on an annual basis to
coincide with the effective date of this Agreement. Arbitrators are selected
from the panel by the Union and the Employer each striking one (1). The parties
agree that the panel will be set up in a manner to ensure a pre-arranged random
formula. The arbitrators for expedited arbitration shall be selected within
fourteen (14) calendar days from the date of the agreement for use of this
procedure.

 

(b)       Representatives of the Parties at an expedited arbitration shall be
limited to a business agent for the Union and a member of the Labor Relations
staff for the Employer, except as otherwise agreed to by the parties. A decision
shall be rendered in writing within seventy-two (72) hours without the aid of
transcripts or briefs.

 

(c)       The Employer and the Union have the exclusive right to cancel the
expedited

 

23

--------------------------------------------------------------------------------


 

arbitration procedure, as provided herein, at any time during the term of this
Agreement. Such cancellation shall not be subject to the grievance and
arbitration provisions of this Agreement.

 

(d)       Decisions rendered in expedited arbitration shall not be introduced or
referred to in any other arbitrations, or expedited arbitrations.

 

5.5.     If the parties are unable to agree to an arbitrator within the time
period referenced in Section 5.3 above, they will request a panel from the
A.A.A. and will attempt to select an arbitrator within ten (10) calendar days of
receipt of the panel. If unsuccessful, the parties will request a second panel
of seven (7) arbitrators. The parties will attempt to select an arbitrator from
this second panel within ten (10) days of receipt of the panel. If unsuccessful,
the parties will request a third and final panel of seven (7) arbitrators.
During the last selection process, the parties will alternately strike
arbitrators’ names, via telephone, and the last name remaining shall be
designated the arbitrator. (9)

 

5.6.     The Employer and Union may agree to use a permanent rotating panel of
arbitrators.

 

5.7.     The following shall apply to arbitrations and expedited arbitrations:

 

(a)       The cost of the arbitrations will be borne equally by the Union and
the Employer.

 

(b)       The arbitrator shall have no authority to alter, amend, add to,
subtract from, or otherwise change the terms and conditions of this Agreement.

 

(c)       The decision and award of the arbitrator shall be final and binding on
the Parties.

 

(d)       For payroll errors, the Employer shall be liable for a period not to
exceed two (2) years from the date of grievance.

 

--------------------------------------------------------------------------------

(9)Bargaining Minute

 

24

--------------------------------------------------------------------------------


 

5.8.     Failure to meet the time limits contained in this Article shall cause
the grievance to be irrevocably resolved against the Party missing the time
limit.

 

5.9.     In any disciplinary case, evidence of comparative treatment of
employees shall be inadmissible for the purpose of challenging the propriety of
discipline imposed.

 

5.10   The Parties agree to allow grievances to be heard in front of a mutually
agreed upon individual with agreement by both parties. The Parties may agree to
have the decisions binding.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 6

 

MEALS AND LOCKER FACILITIES

 

6.1.     Employer shall maintain an employees’ cafeteria. Said cafeteria shall
be well-ventilated and kept in a sanitary condition. Employer shall provide one
(1) meal per six (6) hour shift, at no cost to the employee. All employees
working on a shift of more than six (6) hours, cocktail servers on six (6) or
more hour shifts, shall be relieved of their duties and be provided a paid meal
period of thirty minutes. Said meal shall be on Company time unless the employee
declines the meal period offered by the Employer. Bartenders, who cannot be
relieved from their stations for meals, shall be provided a snack at their
station. In such instances as meals are provided, the food so provided will be
wholesome. Where practical and consistent with the business needs of the
Employer, a meal period will be provided as close to the middle of the shift as
possible under the circumstances.

 

6.2.

 

(a)  The Employer shall provide clean, well ventilated locker facilities with
lockers and/or garment bags. Said facilities shall be kept in a secure condition
at all times.

 

(b)  The Employer shall have a shop steward present, if available, in the event
employee lockers/employee garment bags are inspected, provided, however, it is
expressly understood and agreed that this provision shall not apply where the
locker or employee garment bag inspection is initiated by any local, State or
Federal law enforcement or regulatory authority.

 

(c)  Employees shall cooperate at all times in the maintenance of the
lockers/employee garment bags and cafeteria facilities in a clean, secure and
orderly fashion.

 

26

--------------------------------------------------------------------------------


 

ARTICLE 7

 

SHOP STEWARDS(10)

 

7.1      The Union shall select or the employees may elect shop stewards from
the regular employees covered by this Agreement. The allocation and assignment
of Shop Stewards shall be determined by the Union. The number of Shop Stewards
shall not exceed seventy-five (75). The Union and Employer agree to review and
consult on the number of Shop Stewards periodically, but no later than one
(1) year from the effective date of the CBA. The Union shall notify the Employer
of the group each Shop Steward is assigned to represent. It shall be the duty of
the shop stewards to see that all Parties to this Agreement comply strictly with
its terms, including the seniority provisions of Article 3. The activities of
the shop steward shall not interfere with the performance of their work for, or
the operations of, the Employer.

 

7.2      In the event that it shall be necessary for the Employer to layoff
employees for any reason, the shop stewards shall be the last employees in their
respective departments to be laid off by the Employer. Each Shop Steward shall
have seniority over all employees within their own classification within the
group represented by the steward for all lawful purposes (i.e. layoff, recall
and shift retention). In the event that two or more Shop Stewards from the same
classification and same shift represent the same group of employees, only the
more senior Shop Steward (as per Article 3.9) shall have such super-seniority.
Under no circumstances does this provision recognize or provide rights to a Shop
Steward who is on an “on call” shift.

 

7.3      The Employer shall not discriminate against the shop stewards because
of their activities as such.

 

--------------------------------------------------------------------------------

(10)Bargaining Minute

 

27

--------------------------------------------------------------------------------


 

7.4      When practicable, shop stewards shall be scheduled to be off without
pay to attend Union meetings provided at least one week’s notice has been given
of the meeting date to the designated Employer representative.

 

7.5      Labor-Management Cooperation - The Employer and the Union agree that
good employee morale and high productivity are in the best interests of all
parties. In order to encourage good morale and high productivity, the Employer
and the Union agree that upon request by either party, not more than once every
other month, to participate in meetings for the purpose of discussing problems,
employee suggestions, methods of improving morale or productivity, and other
subjects. Such meetings shall include employees designated by the Union, Union
representatives, supervisors and other management personnel designated by the
Employer. Union and Employer representatives shall attempt to agree on the
agenda and time schedule in advance. Both the Employer and the Union shall give
due consideration to the views of the employees expressed in meetings. Nothing
herein shall in any way obligate the parties to agree to modify any provision of
this Agreement or to agree to any request or suggestion which may be made at
such meetings. Nothing contained herein shall require or prohibit that such
meetings be held during employees’ work time. This shall not prohibit the
Employer from holding its own departmental meetings for any departmental
employees separate and apart from the meeting referenced herein. Notwithstanding
the above, either party can eliminate these meetings, by mutual agreement,
within thirty (30) days written notice.

 

28

--------------------------------------------------------------------------------


 

ARTICLE 8

 

NO DISCRIMINATION

 

8.1.     There shall be no discrimination against any employee because of Union
membership or lawful Union activities, or because of age, race, religion, sexual
preference, creed, color, national origin, ancestry, marital status, sex,
liability for service in the Armed Forces of the United States, because of a
mental or physical disability (where reasonable accommodations may be made to
allow for such disability without causing an undue hardship on the operation of
the business of the Employer), or because an employee is a rehabilitated
offender eligible under Section 91 of the New Jersey Casino Control Act, subject
to the provisions of Section 89 and 90 of the Act.

 

8.2.     The Union shall cooperate with the Employer in operating in strict
conformance with an Affirmative Action Plan as required by the provisions of the
New Jersey Casino Control Act and the rules and regulations promulgated in
accordance therewith.

 

29

--------------------------------------------------------------------------------


 

ARTICLE 9

 

VACATIONS

 

9.1.     All regular employees covered by this Agreement, at the conclusion of
their first anniversary year of employment shall be entitled to one (1) week of
vacation with pay, which pay shall be equal to two percent (2%) of said
employee’s gross straight time earnings during said initial period of
employment.

 

9.2.     All regular employees covered by this Agreement who shall have been
regularly employed for two (2) years but less than eight (8) years shall receive
two (2) weeks vacation with pay, which pay shall be equal to four percent (4%)
of said employee’s gross straight time earnings during the anniversary year
immediately preceding the vacation date. In computing “gross straight time
earnings,” the previous year’s vacation pay shall not be included.

 

9.3.     All regular employees covered by this Agreement, who shall have been
regularly employed for more than eight (8) years shall receive three (3) weeks
vacation with pay, which pay shall be equal to six percent (6%) of said
employee’s gross straight time earnings during the anniversary year immediately
preceding the vacation date. In computing “gross straight time earnings,” the
previous year’s vacation pay shall not be included.

 

9.4.     In computing “gross straight time earnings,” the earnings of “tipped
employees” shall be based upon the minimum wage and not the cash wage.

 

9.5.     Vacation pay shall be given to the employee on the second pay day
following his/her anniversary date regardless of when vacation is taken. If
there is a failure to make a payment at that time, the employee shall be paid
within 24 hours of his/her demand of his/her check. Vacation pay shall be given
by separate check and not included as part of the regular payroll

 

30

--------------------------------------------------------------------------------


 

check.

 

9.6.

 

(a)  The Employer shall have the sole right to determine when vacation shall be
taken. Notice shall be posted in each department regarding the dates on which
vacations may be taken in said department, after which the employees would, in
said department, based upon seniority, select vacation dates. No employee shall
be obliged to take vacation at the time designated by the Employer unless the
Employer shall have given said employee three (3) months advance notice of the
projected vacation schedule. Conversely, the Employer shall not be obliged to
give vacation at a time requested by employee unless employee shall have made
his/her request three (3) months prior to the requested date.

 

(b)  The Employer shall post vacation availability dates on August 1st for the
following: December, January and February; November 1st for the following:
March, April and May; February 1st for the following: June, July and August; and
May I for the following: September, October and November. On the posting dates
of August 1, November 1, February 1 and May 1, the following procedure shall be
followed: On the first, the Employer shall post vacation availability dates;
from the first to the fifteenth, the Employees shall select their preferred
vacation dates; from the fifteenth to the twenty-second the Employer will
respond to the selections on the basis of seniority and post the selected list;
from the twenty-third to the thirtieth, the Employer shall resolve any conflicts
among employees by order of seniority. The final list of selections made by
seniority shall be posted by the end of the month. Thereafter, vacation
selections shall be made on a first come first serve basis. (11)

 

9.7.     An employee who is not in the employ of the Employer on the anniversary
date of

 

--------------------------------------------------------------------------------

(11)Bargaining Minute

 

31

--------------------------------------------------------------------------------


 

his/her employment, shall not be entitled to vacation pay or any part thereof.
It is not intended that this provision shall preclude pro rata vacation pay to
persons retiring by reason of illness or longevity, nor is it intended to
adversely affect employees whose right to vacation had fully accrued and vested
before discharge.

 

9.8.     Steady chain gang employees shall be paid vacation according to the
provisions in this Article.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 10

 

JURY DUTY

 

10.1.  Regular employees who serve as jurors on a regularly scheduled workday or
workdays, shall be paid the difference only between the amount received by
him/her for such service and his/her daily base hourly rate for their regularly
scheduled shift to a maximum of ten (10) days for each call.

 

10.2   Employee will provide his/her immediate supervisor with:

 

(a)     Seventy-two (72) hours notice of such case;

 

(b)    Copy of court order to “appear”;

 

(c)     Official court documentation as to appearance and amount paid Juror by
the court.

 

10.3   It is understood that employees will be expected to report to work if
excused from jury duty during normal work hours that reasonably coincide with
scheduled work time. The Employer shall have the right, at any time, to have any
employee called for jury duty relieved in any manner permitted by law.

 

33

--------------------------------------------------------------------------------


 

ARTICLE 11

 

HOLIDAYS

 

11.1.  All regular employees covered by this Agreement shall be granted a
holiday with pay on the following days: New Year’s Day, Martin Luther King’s
Birthday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and
Christmas Day. In addition thereto, each regular employee shall receive his/her
birthday as an additional holiday and shall receive one (1) personal holiday.

 

(a)  In the event the Employer decides that additional employees will be offered
a day off on a contract holiday over and above those employees scheduled off on
such days, the Employer will post the number of available openings for days off
and grant such requests on the basis of seniority by shift.

 

(b)  Regular employees shall give the Employer two (2) weeks notice of the date
on which they desire to take their personal holiday.

 

(c)  Where two (2) or more employees choose the same date for a personal
holiday, seniority shall govern and seniority ties shall be broken as set forth
in Article 3, Section 3.9, above.

 

(d)  The Employer shall have the right to decline to schedule a personal holiday
in any workweek in which the Employer’s operation is or would thereby be
impaired.

 

(e)  Employees who have requested, but have not been granted their contractually
entitled personal day off, will be paid a regular shift’s pay in the first pay
period following their anniversary date, at the rate the employee is being paid
at that time.

 

11.2.  To qualify for holiday pay, the employee must have been scheduled to work
during

 

34

--------------------------------------------------------------------------------


 

the pay week in which the holiday falls, and must have reported for work on
his/her last scheduled day before said holiday and the first scheduled day after
said holiday, unless said requirement is waived, in writing, by the Employer. If
an employee is scheduled to work on a holiday, but does not report for work,
s/he shall not receive holiday pay unless excused by the Employer from working
on said holiday.

 

11.3.  Regular employees who do not work on a holiday as specified in the
aforementioned list shall receive for such holiday the regular day’s pay at
straight time. Should it be necessary for the employee to work on any of the
above holidays, s/he shall receive his/her regular straight time pay in addition
to the holiday pay. If the holiday on which the employee is required to work
falls on the sixth or seventh work day of the week for said employee, the
employee shall be paid at the rate of one and a half (11/2) times his/her hourly
rate for the time worked in addition to his/her holiday pay. If, however,
employees elect to reduce the workday to less than eight (8) hours, the premium
pay for overtime on a holiday as set forth above shall not accrue until the
total hours worked during the week in which the holiday falls exceed forty (40)
hours. Similarly, if an employee required to work on a holiday is required to
work more than eight (8) hours on said day, s/he shall receive two and one-half
(21/2) times the employee’s regular rate for each hour worked in excess of eight
(8) hours on said holiday.

 

11.4.  Holidays shall be celebrated on the day designated by the Federal
Government as a legal holiday. This provision shall not apply to holiday
provision for Christmas Eve and Day, New Year’s Eve and Day that will be
recognized on their traditional date.

 

11.5.  Employees shall be entitled to receive holiday pay notwithstanding the
fact the holiday falls during their vacation period.

 

35

--------------------------------------------------------------------------------


 

11.6.  December 24th, from 6:00 p.m. to midnight, employees who actually work
shall receive two times (2x) his/her regular hourly rate for such work as total
compensation.

 

11.7.  New Year’s Day (the twenty-four [24] hour period commencing at 12:01
a.m., January 1), employees who actually work shall receive two times (2x)
his/her regular hourly rate for such work as total compensation.

 

Example:

 

 

 

1.  Employee A

Employee B

 

 

8:00 pm to 4:00 am Dec 31 - Jan 1

8 am to 4 pm Jan 1

 

 

Hours of Pay

Hours of Pay

4 - straight time for 8 pm to midnight Dec 31

8 - straight time for 8 am to 4 pm

8 - double time for midnight to 4 am

8 - Holiday pay

 

 

2. 8 pm to 4 am Jan l - Jan 2

 

 

 

Hours of Pay

 

8 - straight time for 8 pm to 4 am Jan 1 - 2

 

8 - Holiday pay

 

 

11.8. Steady chain gang employees shall receive holiday pay for any contract
holiday actually worked.

 

36

--------------------------------------------------------------------------------


 

ARTICLE 12

 

HOURS OF WORK AND OVERTIME

 

12.1.

 

(a) Eight (8) hours constitutes a shift of work, but does not guarantee work.
Employees who report to work for a scheduled shift, and are sent home at the
direction of the Employer prior to completion of half of their shift, shall be
guaranteed pay for half of their scheduled shift. The Company shall use its best
efforts according to its business needs to schedule senior employees in the
various departments with the maximum straight-time hours customarily scheduled
by the departments. (12)

 

(b) If said employee is sent home at the direction of the Employer after
completion of more than half of their shift, employees will be guaranteed pay
for their full shift. Employees on overtime will be sent home prior to all other
employees. Employees working a mandatory six (6) day workweek will, on their
regularly scheduled day off, be granted voluntary early outs, prior to all other
volunteers. Voluntary early outs will be granted first to employees whose shift
ends closest to the designated early out time. Seniority will determine who
shall receive the early out if two or more employees meet the above criteria.

 

(c) Management will post work schedules with a starting time and a finishing
time. Where employees other than casino cocktail servers are scheduled for less
than eight (8) hours, and work more than their scheduled time, they shall be
paid time and one half (11/2) for those hours worked past their scheduled time.

 

(d) It is understood and agreed that six (6) hours, inclusive of a one-half
(1/2) hour lunch

 

--------------------------------------------------------------------------------

(12) Bargaining Minute

 

37

--------------------------------------------------------------------------------


 

period, shall constitute a normal shift for cocktail servers in the casino,
provided, however, the Employer shall at all times have the right to schedule
said casino cocktail servers for additional daily hours on weekends, holidays,
in emergencies and as required by the needs of the business.

 

(e) The normal workweek shall consist of five (5) days, provided, however, it is
expressly understood and agreed that this shall not constitute a guarantee of
work, and the workweek may fluctuate according to the needs of business.

 

12.2. Overtime at the rate of time and one-half (11/2) shall be paid for all
work performed over eight (8) hours in any workday and over forty (40) hours in
any workweek, provided, however, that there shall be no pyramiding of daily and
weekly overtime and the employee shall receive only one (1), whichever is
greater. The overtime rate for tipped employees shall be as provided by the New
Jersey Minimum Wage Law. The Employer is required to give the employee notice of
no less than one-half (1/2) a scheduled shift in instances requiring forced
overtime, except in the replacement of employees who call out, in which case the
Employer can require overtime on a one-to-one replacement basis with two
(2) hours notice. Employees who are forced to work overtime will be given ample
time to make arrangements to work the overtime. Employees will not be required
to work overtime hours when such hours would not allow for a minimum of eight
(8) hours between those forced hours worked and the start of the employee’s next
regularly scheduled shift.

 

12.3.

 

(a) Regular employees shall have two (2) designated days off, which days off
will be posted at least one (1) week in advance. The Employer shall not change
the days off designated for an employee in any particular workweek unless the
employee has been given three (3) days’

 

38

--------------------------------------------------------------------------------


 

prior notice of the intended change or unless mutually agreed upon. Nothing
herein contained shall prevent the Employer from re-designating the regular days
off. All employees other than food servers shall receive time and one-half
(11/2) for working on a regularly scheduled day off. Food servers shall receive
double time for such work.

 

(b) It is expressly understood and agreed that nothing herein shall preclude the
Company from scheduling employees to work a workweek of more than five (5) days
in order to satisfy business needs, in which event employees so scheduled shall
be entitled to only one (1) designated day off.

 

12.4. An employee shall receive pay for overtime as set forth in Section 12.2
above and shall not be compensated by time off.

 

12.5.     The Employer may reduce the workweek without limitation and without
penalty, however, seniority rights shall be protected.

 

12.6.     In emergency situations when employees are called back to the job
after having completed their regular work shift, said employee shall be paid for
no less than four (4) hours of work.

 

12.7.     Where time sheets are in use that require employee verification, only
the employee will sign such verification.

 

39

--------------------------------------------------------------------------------


 

ARTICLE 13

 

WAGES

 

13.1. Attached hereto and made a part of this Agreement as Schedule “A”,
Schedule “A-1”, Schedule “A-2”, Schedule A-2 (2) and Schedule B is the wage
scale applicable to the Employer. The wages set forth in these Schedules are
minimum wage rates only. No employee shall suffer a reduction in wages as a
result of the minimum wage scales set forth. If at any time, the Federal or
State minimum wage laws applicable to the hotel industry provide for rates more
than those stated herein, said wage rates shall be adjusted to conform to a rate
equal to five percent (5%) above the legal minimum. Where, however, the minimum
wage scale recited herein exceeds Federal or State minimum wage rates, the rates
set forth in this contract shall prevail. Regarding wage rates set forth in the
attached schedule which may be below the applicable Federal or State minimum
wages, it is acknowledged that credit for gratuities and/or food and lodging,
where applicable, were considered in arriving at said rates. The Union shall
encourage employees to execute tip declaration reports or tip acknowledgment
slips upon presentation by the Employer.

 

13.2. Regular employees in the employ of the Employer who have successfully
completed their probationary period shall receive no less than the wage rates
for their classification set forth in the Schedules.

 

13.3. If any employee is assigned to perform the work of a higher rated employee
temporarily, for a period exceeding one (1) day in any month, then said employee
shall receive the higher rated salary for the period actually served in that
position. Notwithstanding the above, employees may be called upon to substitute
for other employees in other positions for meal and rest periods without
affecting their wages. In no event, however, shall any employee receive a

 

40

--------------------------------------------------------------------------------


 

reduction in wages if the job that s/he is temporarily assigned is a lower rated
position.

 

13.4. The Employer shall not levy any fines or penalties of any kind against the
employees, but individual employees shall be held responsible for cash, checks,
uniforms or merchandise entrusted to them.

 

13.5. Errors made by the Employer resulting in the loss of one (1) day’s pay or
the equivalent will be adjusted on the employee’s next scheduled workday.
(Applies to non-tipped classifications only.)

 

13.6. An employee hired on or after September 15, 1991, who has worked 1,200 or
more hours during the twelve (12) months preceding his/her hire for one (1) or
more Atlantic City casino hotel in one or more positions covered by a collective
bargaining agreement with the Union, will receive the one (1) year rate
applicable to the job for which s/he is hired. The computation of the number of
hours the employee worked during the preceding twelve (12) months will be based
on the number of hours for which contributions were made for the employee to the
Health & Welfare Fund as reflected in its records.

 

In order to be eligible, it will be the employee’s responsibility to show proof
of working 1,200 hours in the previous year at another casino/hotel. The
Employer will only be required to pay the one year rate prospectively from the
date the employee provides the appropriate proof. (The employees can obtain this
information from the HEREIU Welfare office)

 

41

--------------------------------------------------------------------------------


 

ARTICLE 14(13)

 

GRATUITIES

 

14.1. A package plan or deal is a sale where the Employer sells a room, bus tour
or group reservation at a fixed price, including food, beverages and gratuities.

 

14.2. American Plan includes, within the cost to the guest, three (3) meals per
day with gratuities to be paid by the guest in an amount determined by said
guests.

 

14.3. Modified American Plan includes, within the cost to the guest, two
(2) meals per day with gratuities to be paid by the guests in an amount
determined by said guests.

 

14.4. In the sale of a package plan or deal, gratuities shall be guaranteed on
the following basis:

 

(a) A gratuity of seventeen (17%) percent of the price charged to a guest for
food and/or beverage sold as part of a package plan shall be paid to the
bartender, food server or cocktail server, as appropriate.

 

(b) Captains shall receive either fifteen cents ($.15) per person, for each meal
at which captains are required by the Employer to be present, or one dollar
($1.00) per hour above the regular rate.

 

14.5

 

(a) In all package plans, tour deals, or prearranged bus tours where guests stay
overnight, the gratuity per person, in and out shall be as follows:

 

Effective 9/15/04

 

$3.50

 

 

--------------------------------------------------------------------------------

(13)Bargaining Minute

 

42

--------------------------------------------------------------------------------


 

The above gratuity shall be shared by bellperson, bell captain and doorperson,
where applicable.

 

(b) Where a higher gratuity is presently being paid for these arrangements, the
higher amount shall remain in effect until such time as the progression above
surpasses the current rate.

 

14.6. All complimentary checks and/or coupons will be prominently(14) stamped
“Gratuity Not Included.”

 

14.7. The parties agree to meet to establish a schedule for gratuities to be
paid to employees who work complimentary casino parties.

 

14.8. A banquet is a function that possesses every one of the following
characteristics:

 

(a)       It is a prearranged party at which food is served;

 

(b)       It consists of twenty-five (25) or more persons;

 

(c)       It is held in a room that is closed to the general public or to other
hotel guests;

 

(d)       The menu is prefixed with a limit of one (1) choice out of three
(3) entrees, or is a buffet; and

 

(e)       The price is prefixed.

 

14.9.

 

(a) The Employer shall pay the food servers who work banquets fifteen percent
(15%) of the sales price of the meal received by Employer provided the gratuity
charged the guest is not less than fifteen percent (15%). In the event the
gratuity charged the guest is less than fifteen percent (15%), the food servers
shall receive eighty percent (80%) of the gratuity charged.

 

(b) The Employer shall pay to bartenders who work parties alone, a gratuity of
fifteen percent (15%) of the beverage bill.

 

--------------------------------------------------------------------------------

(14)Bargaining Minute

 

43

--------------------------------------------------------------------------------


 

(c) Where food servers and bartenders both work a party where beverage is
served, a total of fifteen percent (15%) shall be paid, provided that such
gratuity is actually charged the guests, which shall be divided eight percent
(8%) for the bartenders and seven percent (7%) for the food servers.

 

(d) The Employer shall pay banquet captains a share of the gratuity received by
the Employer equal to 1.5% of the sales price received by the Employer for the
meal, exclusive of non-food and beverage items.

 

14.10.     Regarding a “Pay go” bar where tickets are used, the Employer shall
pay to the bartender fifteen cents ($.15) per ticket in lieu of gratuities.

 

14.11.     Banquet prices shall be posted immediately before the commencement of
the function. In addition, all persons serving the function who are entitled to
share in the distribution of gratuities shall receive with their paycheck a
written statement reflecting the distribution of wages and gratuities for each
function worked by said employee during the pay period.

 

14.12.     Employee selection and assignments regarding the utilization of
extras in the Catering Department shall be as follows:

 

(a) Chain gang - food servers and bartenders.

 

(b) “B” list employees who are not otherwise scheduled to receive forty (40)
hours of work during the week in which the function occurs.

 

(c) Regular employees who are not otherwise scheduled to receive forty (40)
hours of work during the week in which the function occurs.

 

(d) Other regular employees.

 

(e) All others.

 

44

--------------------------------------------------------------------------------


 

14.13. Steady banquet employees, i.e., chain gang, will rotate assignments on a
job-to-job basis.

 

14.14. Banquet employees shall work in a private dining room only when the room
is closed and the normal servers have their regular day off and the a la carte
menu is not being used.

 

45

--------------------------------------------------------------------------------


 

ARTICLE 15(15)

 

HEALTH AND WELFARE, PENSION AND SEVERANCE FUNDS

 

15.1 A. The Employer agrees to contribute to the Hotel Employees and Restaurant
Employees International Union Welfare Fund (“Welfare Fund”), the sum listed
below for all hours paid (defined as straight time, overtime, holiday and
vacation hours paid and excluding all other hours paid) for each regular
employee covered by the CBA, and also including steady extra Banquet Food
Servers and Bartenders (i.e. Chain Gang) and B List employees. Said
contributions shall be submitted monthly, together with a report of the employee
data required by the Welfare Fund, in the format required by the Welfare Fund,
by the fifteenth (15th) day of the month following the month for which
contributions are to be made. The Employer must report all new hires to the
Welfare Fund on a monthly basis. The information to be reported to the Welfare
Fund for employees will include: hire date, social security number,
classification, address, hours worked, H&W hours, amount paid and employee
status (active, LOA, term, lay-off, vacation, etc.).

 

B. Effective November 3, 2004, Welfare Fund contributions based on vacation
payments made to employees shall be paid to the Welfare Fund, together with a
separate report to be filed with the Welfare Fund by the fifteenth (15th) day of
the month following the month in which the vacation payments were made to
employees, including, vacation payments made for vacation that was accrued prior
to but paid on or after November 3, 2004, and pro-rated vacation, if any,
pursuant to Article 9.7 of the CBA. For purposes of calculating Welfare Fund
contribution amounts for vacation hours, hours paid shall be determined by
dividing the full vacation pay paid to the

 

--------------------------------------------------------------------------------

(15)Bargaining Minute

 

46

--------------------------------------------------------------------------------


 

employee by the employee’s hourly rate at the time the vacation payment is made.
 Hours paid shall then be multiplied by the contribution rate at the time the
vacation payment is made. This information will be provided to the Welfare Fund
at the time the Welfare Fund contribution is made to the Welfare Fund.  Such
Welfare Fund contribution based on vacation hours will be held in escrow by the
Welfare Fund for a period of 364 days from the employee’s anniversary date. The
Welfare Fund will attribute the contributions toward each particular employee as
vacation is taken or, if the vacation is not taken during the year or if the
employee terminates his/her employment prior to exhausting the contributions
made based on vacation hours paid, the Welfare Fund shall retain the unused
portion of the contributions in the general assets of the Welfare Fund. In order
to properly account for all contributions, each employee must notify the Welfare
Fund as to when approved vacation time has been taken. The Employer shall notify
the Welfare Fund of all employees’ dates of hire within 3 weeks of the date the
MOA was signed by the parties and every January 1st thereafter.

 

C. Effective November 3, 2004, the Employer shall contribute at the rate of
$3.31 per hour for the hours specified above to the Welfare Fund. Effective
March 1, 2006, the Employer shall contribute at the rate of $3.60 per hour for
the hours specified above to the Welfare Fund. Effective March 1, 2007, the
Employer shall contribute at the rate of $3.91 per hour for the hours specified
above to the Welfare Fund. Effective March 1, 2008*, the Employer shall
contribute at the rate of $4.25 per hour for the hours specified above to the
Welfare Fund. Effective March 1, 2009*, the Employer shall contribute at the
rate of $4.63 per hour for the hours specified above to the Welfare Fund. (*See
Side Agreement Attachment 9 (entitled “Side Agreement for Health & Welfare Plan
Contributions and Arbitration Procedure”) from 2004 Agreement for establishing

 

47

--------------------------------------------------------------------------------


 

Welfare Fund contribution rates in these years.)

 

D. Regular employees shall be given written notification from the Employer if
the number of hours contributed in the previous month to the Welfare Fund is
less than the fund eligibility level.

 

E. The Welfare Fund contribution for all eligible employees will, for the month
of September of each year of this CBA, be paid on one hundred twenty (120) hours
(without regard to the hours paid in said month) at the contribution rate in
effect in the preceding month. Provided, however, that the Union shall notify
the Employer of any change in the minimum Welfare Fund eligibility requirement
(i.e., present 120 hour rule) prior to August 1 in any year. In the event of
such a change, the Employer may elect to either pay the minimum fund eligibility
on all employees or make its payment on the regular basis. The Employer will
notify the Union of its election prior to September 1 of such year.(16)

 

F. A regular employee who is scheduled to work and who reports for work at the
start of his/her scheduled shift and who is subsequently sent home by the
Employer for a lack of work shall, except as limited below, have his/her Welfare
Fund contribution paid for the balance of the number of hours the employee was
scheduled to work on the shift. This guarantee does not apply where the
Employer’s establishment or any part thereof is closed as a result of ACTS OF
GOD; fire; loss of heat, water or electricity; failure of an entertainer to
perform; national, state or local emergency; or the closure by the CCC or the
DGE.

 

15.2 – HERE International Union Pension Fund, HERE International Union Local 54
Severance Trust Fund and HERE Union Local 54 Pension Fund

 

A. The Employer agrees to contribute to the Hotel Employees and Restaurant
Employees International Union Pension Fund (“International Pension Fund”), Hotel
Employees and Restaurant

 

--------------------------------------------------------------------------------

(16) Bargaining Minute

 

48

--------------------------------------------------------------------------------


 

Employees International Union Local 54 Severance Trust Fund (“Severance Fund”),
and the Hotel Employees Restaurant Employees Union Local 54 Pension Fund (“Local
54 Pension Fund”) the sums listed below for each straight-time hour paid
(excluding vacation, holiday, overtime and any other hours paid) to each regular
employee covered by this CBA. Pension and Severance contributions shall also be
made for each straight-time hour paid (excluding vacation, holiday, overtime and
any other hours paid) to steady extra Banquet food servers and bartenders (i.e.
Chain Gang). Said contributions shall be submitted monthly to, respectively, the
International Pension Fund, the Severance Fund, and the Local 54 Pension Fund,
together with a report of the employee data required by the trust fund for each
such fund, in the format prescribed by the respective trust fund, by the
fifteenth (15th) day of the month following the month for which contributions
are to be made.

 

B. International Pension Fund Contribution Rates

 

10/1/04

-

$.573 per hour

10/1/05

-

$.673 per hour

10/1/06

-

$.773 per hour

10/1/07

-

$.873 per hour

10/1/08

-

$.973 per hour

 

C. Severance Fund Contribution Rates

 

Effective October 1, 2004 - $0.05 per hour

 

Effective September 15, 2008 - $0.10 per hour for the first year of employment,
$0.14 per hour for the second year of employment and $0.19 per hour thereafter

 

D. Local 54 Pension Fund Contribution Rates

 

$0.50 per hour on all straight-time hours paid as set forth in Section 15.2 A.
above for the life of the CBA.

 

49

--------------------------------------------------------------------------------


 

15.3 - The Employer and the Union agree to be bound by the Agreements and
Declarations of Trust of each of the Welfare Fund, International Pension Fund,
Severance Fund, and Local 54 Pension Fund as may, from time to time, be amended,
and they do hereby irrevocably designate as their respective representative on
the Boards of Trustees, such Trustees named in said Agreements and Declarations
of Trust as Employer and Union Trustees, together with their successors selected
as provided therein, and agree to abide by and be bound by all procedures
established and actions taken by the Trustees pursuant to said Trust Agreements.
Any provision in this Agreement that is inconsistent with the Agreements and
Declarations of Trust, or the Plan of Benefits, rules, or procedures established
by the Trustees, shall be null and void.

 

50

--------------------------------------------------------------------------------


 

ARTICLE 16

 

VISITATIONS AND NOTICES (17)

 

16.1. Designated Union representatives shall have the right to visit the
Employer’s establishment at reasonable times in order to investigate matters
relative to wages, hours, working conditions and grievances. Such visits,
however, shall not be made at such times or in such manner as shall interfere
with the proper management and operation of the casino hotel. Union
representatives shall notify the Employer’s Director of Labor Relations or
designated representative in advance to arrange a time for and describe the
nature of intended visits.

 

16.2. Subject to the notification provision of paragraph 16.1 hereof, the
Employer shall permit the Union to post announcements of meetings and functions
in areas specifically designated by the Employer.

 

--------------------------------------------------------------------------------

(17)Bargaining Minute

 

51

--------------------------------------------------------------------------------


 

ARTICLE 17

 

NO STRIKES - NO LOCKOUTS

 

17.1 Both the Union and the Employer recognize the service nature of the
hotel-casino business and the duty of the hotel-casino operator to render
continuous and hospitable service to the public in the way of lodging, food and
other amenities and accommodations. The Union agrees that it will not call,
engage in or sanction any strike, sympathy strike, work stoppage, slow-down,
picketing, sit-down, sit-in, boycott, refusal to handle merchandise or any other
interference with the conduct of Employer’s business for any reason whatsoever.
This shall include dealings by the Employer with non-union suppliers,
deliverymen, organizations, or other employees not covered by this Agreement.
The Union further agrees that it will not interfere with any guest or tenant at
the hotel while s/he is a guest or tenant occupying a room or space who sells or
exhibits non-union merchandise or employs non-union help. The Employer agrees
that it shall not lock out its employees or any part of them covered by this
Agreement.

 

52

--------------------------------------------------------------------------------


 

ARTICLE 18

 

MOST FAVORED EMPLOYER

 

Recognizing the competitive nature of the hotel-casino industry and the
desirability of maintaining a balance among the hotels in Atlantic City, the
Union agrees that if it enters into any contract with another Employer operating
a hotel-casino in Atlantic City containing terms as to wages, hours or
conditions which are more favorable to said other Employer than the terms or
conditions of this contract, then at Employer’s option, said terms shall be
incorporated into this Agreement and become supplementary thereto. The Union
agrees that upon demand of the Employer it shall exhibit to the Employer or its
authorized representative any Agreement entered into with another hotel-casino
in Atlantic City, New Jersey. A failure on the part of the Employer to insist
upon the application of this section, whether said failure is intentional or a
result of an oversight, shall not constitute a waiver of Employer’s right to
demand enforcement of this provision on other occasions. Nothing herein
contained shall be interpreted to render this provision applicable to a hotel or
motel which does not own or operate a casino in Atlantic City, New Jersey.

 

53

--------------------------------------------------------------------------------


 

ARTICLE 19

 

FUNERAL LEAVE

 

19.1 Regular employees shall be entitled to leave of up to three (3) scheduled
workdays with pay to attend the funeral of a member of the employee’s immediate
family, defined as mother, father, grandparents, grandchildren, sister, brother,
spouse, child or domestic partner (as defined and established by HEREIU Welfare
Fund or as proven with the same evidence as required by the HEREIU Welfare
Fund). The Employer may require proof of death and/or relationship to employee.
If, due to unique circumstances, an employee requires additional time, s/he may
request such additional unpaid time off in accordance with the provisions of
Article 4, Sections 4.1, 4.2, and 4.4, which will not arbitrarily or
unreasonably be denied.

 

54

--------------------------------------------------------------------------------


 

ARTICLE 20

 

MISCELLANEOUS PROVISIONS

 

20.1.

 

a) Room attendants shall be assigned and expected to complete two (2) rooms per
scheduled hour of work. A bedroom and parlor or bedroom and kitchen shall equal
two (2) rooms. Other rooms sold as suites or bedrooms with two (2) baths shall
equal one and one-half (11/2) rooms. Extra rooms premiums shall be $5.00. The
premium for cots and cribs shall be $1.50. Said room attendants shall receive a
receipt for every extra room cleaned and every cot serviced before leaving the
premises each day. Room attendants who use electric vacuum cleaners shall be
assigned one (1) less room per eight (8) hour shift.

 

b) When the Employer renovates and/or builds new rooms, or adds amenities to the
rooms, the Employer will notify the Union and the Employer and Union will meet
and discuss the room credits.

 

20.2. Health and Safety

 

a) The Employer agrees to provide a safe and healthy work environment for all
employees covered by this Agreement as required under Federal and/or State laws,
including all appropriate training.

 

b) The Employer agrees to give deliberate response to all safety violations
cited by OSHA. Every effort will be made to attempt to rectify the situation
according to the law and where the corrective action does not jeopardize the
operational effectiveness or employee’s safety.

 

55

--------------------------------------------------------------------------------


 

c) The Employer shall provide, at no cost to employees, all safety equipment
that is required by law (excluding shoes) such as safety glasses, gloves, safety
belts or masks. The employee is responsible to maintain the items in a proper
manner, and is responsible for the replacement cost of any item lost, stolen or
destroyed other than due to normal usage. Employees are required to use all
safety equipment provided by the Employer and return same upon termination of
employment.

 

20.3. The Employer may not schedule managers to replace bargaining unit
employees on an employee’s day off.

 

20.4. Management Guidelines - Employer shall establish and give to the Union
written guidelines that address the responsibilities and conduct of Supervisory
Personnel. Said guidelines shall be designed to promote efficient, smooth and
consistent operations of the Employer’s business and to ensure equal treatment
to employees and shall not conflict with any portion of this Agreement.

 

20.5. Hosts, hostesses, captains, food servers, cocktail servers, bus persons,
and banquet food servers shall not be called upon to clean, polish, vacuum,
sweep, service or maintain hotel or kitchen equipment or be required to perform
other duties normally assigned to non-tipped personnel. These restrictions shall
not apply where the quality of service provided to guests would be adversely
affected. In no event would these duties be regularly or routinely assigned to
tipped employees.

 

20.6. Bartenders shall be required to perform the normal handling of checks.
They shall not be responsible for checks issued to cocktail servers. Bartenders
performing special duties shall receive ten dollars ($10.00) a day above their
regular rate when mutually agreed upon by the

 

56

--------------------------------------------------------------------------------


 

Parties.

 

20.7. In the event that the Employer shall become the owner/operator of another
hotel casino in Atlantic City, New Jersey, and the Union presents the Employer
with proof, by a membership or authorization card check, that the Union lawfully
represents a majority of the employees in the appropriate bargaining unit in
said hotel-casino (consistent with the type of culinary unit in existence in the
Atlantic City hotel-casino industry), the Employer agrees to recognize the Union
as the exclusive bargaining representative of said employees without the need to
conduct a representation election. If and when recognition is so obtained, the
Employer and the Union will adopt the terms and provision of this Agreement.
Pending the conclusion of such an Agreement, the initial wages, hours and
working conditions will not be such as to undermine the prevailing area
standards, as reflected in this Agreement; provided, however, that for purposes
of developing a stable work force in the opening phase, the Employer and Union
agree that:

 

(a) The Employer’s obligations with respect to Pension and Severance
contributions for newly-hired (as opposed to transferred) employees shall not
become effective before six (6) months after the date of opening.

 

(b) The Parties may agree (but neither is obliged to agree) to delay the
implementation of any other provisions of this Agreement deemed appropriate for
a reasonable period. The Union will cooperate and respond in supplying all
employee hiring needs to the extent the Employer seeks such supply and
referrals.

 

57

--------------------------------------------------------------------------------


 

20.8 Subcontracting and Subleasing: (18)

 

1. It is recognized that the Employer and the Union have a common interest in
protecting work opportunities for all employees covered by this Agreement and
employed on a regular basis.(19) Therefore, no work customarily performed by
employees covered by this Agreement as of the effective date of this Agreement
(other than set forth below) shall be performed under any lease, contract,
sub-lease, sub-contract, or other agreement unless the terms of any lease,
contract, sublease, subcontract or other agreement specifically states that
(a) all such work shall be performed only by members of the bargaining unit
covered by this Agreement and (b) the Employer shall at all times hold and
exercise full control of the terms and conditions of employment of all such
employees pursuant to the terms of this Agreement. The provisions of this
Article apply to all operations on the Employer’s premises covered by this
Agreement regardless of location or displacement of employees or prior use of
the area occupied by such operations. Notwithstanding the foregoing provisions,
the Employer may continue to purchase products and services from outside sources
to the extent they have been in the past. In addition, these provisions shall
not be applicable to those food, snack and beverage operations commonly referred
to as “fast food” or counter service as for example, Starbucks, TCBY Yogurt, and
Cinnabun, etc.

 

2. Notwithstanding the above, the parties specifically agree that this
Article shall not apply to the business operations of any person or entity
occupying space pursuant to a lease, contract, sublease, subcontract or other
agreement with the Employer entered into prior to the effective date of

 

--------------------------------------------------------------------------------

(18) Bargaining Minute

 

58

--------------------------------------------------------------------------------


 

this Agreement (such leases, contracts, subleases, subcontracts or agreements
being referred to herein as the “Existing Contracts”) nor to the space they are
occupying or will occupy, provided that the square footage of such location or
relocation may not be expanded by more than twenty-five (25%) of the present
square footage occupied or to be occupied. The foregoing sentence shall apply to
the Existing Contracts notwithstanding that the space to be occupied under the
Existing Contract has not yet been built out, occupied or opened for business
and to any Assignees, Subtenants, or replacement tenants subsequently occupying
the space and shall continue for the duration of any renewal or extension of the
term of such Existing Contract or any replacement contract. This exclusion shall
further apply to any extensions or modification of any Existing Contract,
including without limitation those modifications which may involve assignment of
an Existing Contract, tenant relocation or the expansion of space occupied
pursuant to an Existing Contract.

 

3. No bargaining unit employee shall be laid off or suffer any loss of wages,
benefits, seniority, hours of work, or classification as a consequence of any
Employer decision pursuant to paragraphs 1 and 2, above. The Employer agrees to
bargain with the Union regarding the impacts, if any, of any such Employer
decision.

 

20.9. Employees with over one (1) year’s continuous service shall accrue one
(1) normally scheduled day’s pay for attendance without absence from any
scheduled shift (except only days hospitalized) during any three (3) month
period of continuous employment. In no event may the employee earn more than
four (4) such days pay during any anniversary year. Periods when an eligible
employee is on leave of absence shall not be included as part of any three
(3) month period. Earned pay shall be paid by separate check following the
employee’s

 

59

--------------------------------------------------------------------------------


 

anniversary date.

 

20.10. Apprenticeship Program: The Employer agrees to establish a registered
joint labor management culinary apprenticeship program by May 1, 2000 and to
participate in an industry wide joint apprenticeship training committee that
will adopt the minimum standards for qualification in the relevant cooks’
classification. The Apprentice Cook rate (below) will be on a separate schedule:

 

Start

 

$

7.41

 

6 months

 

$

7.91

 

12 months

 

$

8.90

 

18 months

 

$

9.39

 

24 months

 

$

9.89

 

 

60

--------------------------------------------------------------------------------


 

ARTICLE 21

 

SUCCESSORS AND ASSIGNS

 

21.1 Ownership.

 

This Agreement shall cover all employees employed in classifications listed in
Schedules A, A-1, A-2, A-2(2) and Schedule B in operations within the
jurisdiction of the Union which, during the term of this Agreement, are owned
by, operated by or substantially under the control of the Employer. The term
“Employer” shall be deemed to include any person, firm, partnership,
corporation, joint venture or other legal entity substantially under the control
of the Employer covered by this Agreement, or one or more principal(s) of the
Employer covered by this Agreement or a subsidiary of the Employer covered by
this Agreement, or any person, firm, partnership, corporation, joint venture or
other legal entity which substantially controls the Employer covered by this
Agreement.

 

21.2 Obligations on Employer Selling or Assigning.

 

In the event that the Employer sells, transfers, or assigns all or any part of
its right, title, or interest in the operation covered by this Agreement or
substantially all of the assets used in such operation, or in the event there is
a change in the form of ownership of the Employer, the Employer shall give the
Union reasonable advance notice thereof in writing, and the Employer further
agrees that as a condition to any such sale, assignment or transfer, the
Employer will obtain from the successor or successors in interest a written
assumption of this Agreement and furnish a copy thereof to the Union, in which
event the assignor shall be relieved of its obligations hereunder to the extent
that the assignor has fully transferred its right, title or interest. The Union
shall not be required to post a bond or other security as a condition to
obtaining an injunction or other equitable relief against a violation or
threatened violation of this Section.

 

21.3 Obligations on Successor Employers.

 

This Agreement shall be binding upon the successors and assigns of the parties
hereto. No provisions, terms or obligations herein contained shall be affected,
modified, altered or changed in any respect whatsoever by the consolidation,
merger, sale, transfer or assignment of the Employer’s interest, or any part
thereof, in any establishment covered by this Agreement.

 

61

--------------------------------------------------------------------------------


 

ARTICLE 22

 

TERM OF CONTRACT

 

22.1. This contract shall supersede any other contract in effect between the
Employer and the Union and any prior or pre-existing contract, regardless of its
named expiration date is hereby canceled and voided, to the intent and purpose
that this shall be the only contract between the Employer and the Union and
shall supersede any contract between the Employer and individual member or
members of the Union corning within classifications covered by this Agreement.

 

22.2. The Union anticipates negotiating new or amended contracts with other
casino hotels and/or the Casino Hotel Association upon expiration of the current
contracts. The Employer shall have the right to exercise the option of adopting
the first such contract as its own, provided such option is exercised at least
sixty (60) days prior to September 14, 2009. If such option is exercised, the
instant contract shall remain in effect until such time as the new contract
(with its appropriate retroactivity) becomes applicable. Any such contract shall
contain the present Article 18 Most Favored Employer language. In the event more
than six (6) of the casino hotels exercise the aforesaid option, the option
provided herein shall be null and void and of no further effect.

 

22.3. Amendments, additions and/or deletions to this Agreement, with the
exception of powers under Articles 18 and 21, paragraph 22.2, will be null and
void unless in writing and signed by the Parties hereto.(19)

 

22.4. The collective bargaining agreement shall remain in effect until 11:59
p.m. on September 14, 2009 and shall continue in full force and effect from year
to year thereafter, unless either party serves sixty (60) days written notice of
its intention to terminate, modify, or amend the Collective Bargaining
Agreement.

 

--------------------------------------------------------------------------------

(19) Bargaining Minute

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Parties have hereunto set their hands and
seals this     day of     2005.

 

ADAMAR OF NEW JERSEY, INC.,D/B/A TROPICANA CASINO AND RESORT

 

 

BY:

/s/ [ILLEGIBLE]

 

 

 

 

 

UNITE HERE LOCAL 54 INTERNATIONAL UNION

 

 

 

 

 

BY:

/s/ C. Robert McDevitt

 

C. Robert McDevitt, President

 

 

 

 

 

BY:

/s/ Donna M. DeCaprio

 

Donna M. DeCaprio, Secretary Treasurer

 

 

63

--------------------------------------------------------------------------------


 

SPECIAL DUTY RATES: The following rates will be paid only for hours actually
worked in these classifications:

 

High Window Washer - $2.75/hr. + Heavy Porter rate

Stationary Bell Captain - $1.00/hr. + Bell Captain Rate

Leads - $.50 per hr. + applicable rates

Convention Services Attendants - $.75/hr. + Heavy Porter rate

Showroom Captains who work shows with direct seating will receive four (4) hours
guarantee of work.

 

WAGE AGREEMENT

 

1.              TOP SCALE BONUSES - Bonuses (“Top Scale Bonuses”) shall be paid
to all employees in the classifications(20) set forth in Schedule A-1 who are at
the top scale rate or above (such employees hereinafter referred to as “Top
Scale Employees”) effective September 14, 2005 and September 14, 2006,
respectively. The Top Scale Bonuses for 2005 shall be paid no later than the
first pay date following October 7, 2005 and, for 2006, by no later than
September 30, 2006. The Top Scale Bonuses shall be calculated, respectively, by
multiplying $0.25 by each straight time hour worked by a Top Scale Employee for
the employer in the period commencing September 15, 2004 and ending
September 14, 2005, and the period commencing September 15, 2005 and ending
September 14, 2006. Top Scale Bonuses shall only be paid to those Top Scale
Employees who were in the employ of the employer as of September 15, 2005 and
September 15, 2006, respectively (including those Top Scale Employees who retain
seniority under the 2004 CBA but who are in layoff or leave of absence status as
of those dates). Top Scale Bonuses are payable on straight time hours worked by
such Top Scale Employees for such employer only. Top Scale Bonuses shall be
issued by each employer in a separate bonus check to each eligible Top Scale
Employee, subject to all required taxes and withholdings. The Top Scale Bonuses
for 2006 shall be subject to the minimum tax withholdings required by applicable
law and regulation.

 

2.              TOP SCALE RATE IN EACH CONTRACT YEAR — The rate to be paid to
Top Scale Employees (the “Top Scale Rate”) in each classification listed in
Schedule A-1 shall be the Top Scale Rate effective 9/14/04 set forth in the CBA
(unless the employee is already paid at a higher rate), except that such Top
Scale Rates (or higher rates) shall increase by $0.25 effective 9/15/2007 and by
$0.30 effective 9/15/2008.

 

--------------------------------------------------------------------------------

(20)Bargaining Minute

 

64

--------------------------------------------------------------------------------


 

3. WAGE RATES FOR EMPLOYEES IN STEPS SET FORTH IN SCHEDULES A & A-2 TO THE
EXPIRED CBA

 

a.               All employees hired prior to September 15, 2004, who as of such
date were in the wage progressions (the “Wage Progressions”) listed in Schedules
A and A-2 (have not reached the Top Scale Rate), shall for the period commencing
September 15, 2004 and ending September 14, 2005, be frozen at the wage rate in
effect for each such employee as of September 14, 2004. All such employees are
referred to as Frozen Employees herein.

 

b.               Except as limited herein, all Frozen Employees shall, on
September 15, 2005, advance one (1) step in the Wage Progressions from the wage
rate in effect for each such employee as of September 14, 2004. On each
successive September 15, the Frozen Employees shall progress one (1) additional
step in the Wage Progressions. This includes all Frozen Employees regardless of
their current step, including those who are working at the start rate and 1-year
rate and who would not normally advance a step until their next employment
anniversary date. This also includes Frozen Employees working at the 7th step
Wage Progression rate, who will move to the current Top Scale Rate.

 

c.               Except as limited herein, all Frozen Employees, regardless of
their current Wage Progression step, shall no longer progress through the Wage
Progression steps on their employment anniversary date, but shall progress
through the Wage Progression steps on September 15 of each year only (commencing
September 15, 2005).

 

d.               Except as limited herein, Employees hired on or after
September 15, 2004 (“New Hires”) in classifications included in Schedule A-2
shall progress normally through the steps in Schedule A-2 (i.e., year 1 on
anniversary date, year 2 on anniversary date, steps 3 and above on September 15
of such year, unless otherwise set forth below).

 

e.               Effective for the contract years of September 15, 2007 through
September 14, 2008 (“Year 4”), and September 15, 2008 through September 14, 2009
(“Year 5”), all employees in classifications included in Schedules A and A-2 who
have not yet achieved the Top Scale Rate prior to September 15, 2007, shall
receive their Year 4 wage increase and Year 5 wage increase, respectively, in
50% increments spread six months apart. This shall be the case for employees
moving through any step in the scales, which includes the following steps: start
to 1 year; 1 year to 2 year; 2 year to 3rd step; 3rd step to 4th step; 4th step
to 5th step; 5th step to 6th step; 6th step to 7th step, and; 7th step to the
Top Scale Rate. All such moves

 

65

--------------------------------------------------------------------------------


 

shall occur on September 15 and March 15 of Year 4 and Year 5, respectively,
except for such moves relating to employees moving from start rate to 1 year
rate and 1 year rate to 2 year rate in Year 4 and/or Year 5, who shall move 50%
on their employment anniversary date and 50% on the 6 month anniversary of their
employment anniversary date (e.g., for an employee hired on 2/15/07 - 50% of 1
year Wage Progression increase on February 15, 2008 and 50% of 1 year Wage
Progression increase on August 15, 2008).

 

4. EXAMPLES - All of the agreements set forth herein are expressly qualified by
the examples set forth in Attachment 11, which are incorporated herein and made
a part hereof by reference. If there is any dispute regarding the intent of any
proposal set forth herein, the examples set forth in Attachment 11 shall provide
the controlling interpretation. The examples used are for the classification of
bartenders, but shall be applied equally to all classifications set forth in
Schedules A, A-1, A-2 and A-2(2).

 

66

--------------------------------------------------------------------------------


 

SCHEDULE “B”

 

Starting Wages for Banquet Extras*

 

 

 

CHAIN

 

B-LIST

 

 

 

 

 

 

 

Food Servers

 

6.11

 

5.09

 

 

 

 

 

 

 

Captains

 

7.54

 

6.52

 

 

 

 

 

 

 

Food Service Att.

 

6.59

 

5.57

 

 

 

 

 

 

 

Bartenders

 

10.16

 

8.12

 

 

 

 

 

 

 

Bartenders, Ser.

 

12.42

 

9.95

 

 

Employees will receive wage increases as follows:

 

1. CHAIN GANG AND B-LIST EMPLOYEES — Chain Gang and B-List employees shall
receive a bonus in 2005 and 2006 using the same formula and rules as is being
used for Top Scale Bonuses in September 2005 and September 2006, and as set
forth in paragraph 1 of the Wage Agreement above. The bonuses for B-List
employees shall be payable only by the employer for whom the B-List employee
primarily worked. The determination of this employer responsibility shall be
made in the same manner as is detailed in the side letter addressing health and
welfare contributions for B-List employees that is attached to the CBA (i.e.,
the employer for whom the B-List employee worked the most hours is responsible
for paying that employee a bonus for all hours he/she worked for that employer
only). Given that the determination of employer responsibility for the payment
of the B-List bonuses will require the mutual exchange of information between
the Union and each AC Casino, the B-List Bonuses in 2005 and 2006 shall be
payable within 15 days after the parties have agreed upon financial
responsibility for the B-List Bonuses. The effective wage rate for Chain Gang
employees only (and not B-list employees or

 

67

--------------------------------------------------------------------------------


 

other extras) shall remain unchanged, except that such rates shall increase by
$0.25 effective 9/15/2007 for all such Chain Gang employees on the payroll as of
9/15/2007 and by $0.30 effective 9/15/2008 for all such Chain Gang employees on
the payroll as of 9/15/2008. The effective wage rate for B-List employees and
other extras only (and not Chain Gang employees) shall remain unchanged, except
that such rates shall increase by $0.15 effective 9/15/2007 for all such B-List
employees and other extras on the payroll as of 9/15/2007 and by $0.15 effective
9/15/2008 for all such B-List employees and other extras on the payroll as of
9/15/2008. The start rates listed above for B-List and Chain Gang shall remain
unchanged for the duration of this Agreement.

 

The above stated rates are calculated on the basis of twenty (20) covers to be
served by the food servers. In the event a food server is called upon by
Employer to serve more than twenty (20) covers, extra compensation shall be paid
by dividing the above stated rates by twenty (20) and multiplying said sum by
the number of extra covers served. Each food server shall be required to set up
and break down his/her own stations and shall receive no extra compensation
therefor. If, however, a food server is called upon to set up or break down more
than his/her twenty (20) place settings, s/he shall receive four cents ($.04)
per place setting set up or broken down more than twenty (20).

 

--------------------------------------------------------------------------------

* There shall be a four (4) hour minimum for all banquet extras, except extra
bartenders who shall be guaranteed eight (8) hours.(21)

 

In the event regular food servers are called upon to serve banquets, they shall
immediately punch out from the regular department and punch into the banquet
department and will thereupon be entitled to receive the above banquet rates.

 

--------------------------------------------------------------------------------

(21)Bargaining Minute

 

68

--------------------------------------------------------------------------------


 

BANQUET EXTRAS

 

Overtime of four (4) hour minimum - same hourly rate of pay.

 

Over one-half (1/2) hour - goes to full hour.

 

Over eight (8) hours - time and one half regular hourly rate.

 

MODEL BANQUET STATEMENT

 

NAME

 

DATE

 

FUNCTION

 

PAY

 

GRATUITY

 

EXTRA COVERS

 

 

 

 

 

 

 

 

 

 

 

10/16/83

 

Lunch

 

$

14.00

 

$

15.75

 

 

 

 

 

 

 

 

 

 

 

 

 

10/17/83

 

Reception

 

$

14.00

 

$

24.50

 

 

 

 

 

 

 

 

 

 

 

 

 

10/18/83

 

Dinner

 

$

14.00

 

$

18.50

 

$

7.00

 

 

(SAME STATEMENT FOR BARTENDERS WORKING PARTIES)

 

EXTRA PAY FOR EXTRA COVERS

 

Anyone required to work more than their normal twenty (20) covers for banquets,
(except continental breakfasts), thirty (30) covers for buffets, over fifteen
(15) covers for French service banquets, will receive the pay for extra covers
set up; e.g., ten (10) extra covers, $7.00 extra pay, or seventy cents ($.70)
per extra cover set up.

 

GRATUITY FOR EXTRA COVERS

 

Employees who work extra covers will receive a full gratuity for covers actually
worked. This is done by taking the full gratuity for the extra covers worked
first, then dividing the remainder of the gratuity equally among the servers.

 

69

--------------------------------------------------------------------------------


 

GUARANTEE COVERS

 

When a party has a guarantee and the party falls below the guarantee, then the
guarantee of covers will be paid at the fifteen percent (15%) gratuity, provided
the Employer is able to collect said guarantee.

 

REPORTING PAY

 

When extras report to work and are sent home for lack of work, they shall
receive full hourly pay for the scheduled shift.

 

EXTRA EMPLOYEES

 

1. Extra employees are subject to the same grievance procedure and progressive
system of disciplinary action as steady employees after fifteen (15) days of
actual work for the Employer.

 

2. Banquet employees shall not be required to separate silver, move heavy carts,
or set up stations that are not their stations. However, if scheduled as set-up
and break-down crews, then banquet personnel scheduled will be required to set
up no more than two (2) stations.

 

EXTRA BARTENDERS

 

Extra bartenders shall not be obligated to work more than one (1) party during
any eight (8) hour shift. In emergency situations, a regular bartender, with
his/her consent, may be assigned to work parties. Any extra bartender required
to work a combination bar will receive the service bartender’s rate.

 

70

--------------------------------------------------------------------------------


 

BARGAINING MINUTES AND SIDE AGREEMENTS

 

Endnotes have been inserted throughout the Agreement as a matter of convenience
and their location does not define, alter, vary or serve to interpret any
provision of this Agreement.

 

1.         Article 3, Control Discharge & Seniority, Section 3.1 - This
bargaining minute describes the parties’ understanding of any arbitration
involving an employee’s overt, discourteous conduct toward a guest or patron. No
negative inferences will be drawn by an arbitrator against the Employer if a
guest or patron, who was the object of overt, discourteous conduct by a grievant
or grievants, is unable or unwilling to testify at the arbitration. In lieu of a
personal appearance, the testimony of the guest or patron may be taken by
alternative methods, such as telephonic or video conferencing, providing the
Union can verify the identity of the guest or patron.

When the Employer advises the Union that a guest will appear at an arbitration,
either telephonically or in person, a Union representative may only contact the
guest by telephone together with a representative of the Employer’s Labor
Relations Department. Notwithstanding this agreement, there will be no change in
the rules of evidence normally utilized in an arbitration process. This
bargaining minute does not affect any other types of cases. See page 8 for
location of endnote.

 

2.         Article 3, Section 3.3(c) - Each of the Employers recognize that
personal service of a disciplinary notice on an Employee in the workplace is a
good personnel practice which they intend to continue. On occasion, for one
reason or another, an Employer may not be able to do so, in which case mailing
on or before the seventh day will suffice as notice hereunder. In no event,
however, will such mailings be regularly substituted for personal service. See
page 9 for location of endnote.

 

3.         Article 3, Section 3.3(d) - This bargaining minute describes the
Parties’ understanding regarding the administration of Article 3, Section 3.3
(d). If in a just cause arbitration, the Union introduces an employee’s past
service record beyond the twelve month period in any arbitration, the Employer
may introduce the employee’s entire disciplinary record and the arbitrator may
consider such record in his/her award. See page 10 for location of endnote.

 

4.         Article 3, Section 3.7(d) - The Parties agree that seniority will not
govern “Choice of station or floor assignments, as otherwise qualified,”
pursuant to Article 3, Section 3.7 (d), in those classifications/departments
where the Employer has traditionally assigned employees. The above shall apply
to those areas which fall within the realm of traditional assignment. This will
include, but not be limited to, existing areas, expansion of existing areas,
creation of new areas or any other type of expansion which is part of the
Employer’s operation. Additionally, the Employer agrees that it will not make
assignments for punitive or retaliatory purposes. See page 11 for location of
endnote.

 

71

--------------------------------------------------------------------------------


 

5.         Article 4, Leave of Absence - With respect to the issue of excessive
leaves of absence, the Parties agree that an Employer has a reasonable
expectation that an individual who accepts a full time position will be
available to work full time with due consideration for that employee’s statutory
and contractual rights and circumstances which may arise in his/her personal
life. See page 19 for location of endnote.

 

6.         Article 5, Grievance & Arbitration - This Article subject to a side
agreement between the Parties attached hereto as Attachment 2. See page 21 for
location of endnote.

 

7.         Two Bargaining Minutes as follows: See page 21 for location of
endnote.

 

Article 5, Grievance & Arbitration, Section 5.1(a) - The Parties agree that the
purpose of step 1 (a) of the grievance procedure in cases dealing with
discipline and discharge is to require employees to first attempt to resolve
such grievances at the department head level. Any employee who files a written
grievance within seven (7) calendar days after his/her receipt of the
disciplinary notice shall not be foreclosed from further processing of his/her
grievance. If the grievant, however, fails to utilize a step 1 (a) and files a
grievance within seven (7) days, s/he has seven (7) days from the filing of the
grievance to attempt to resolve the grievance with the department head or s/he
is precluded from pursuing the grievance. If the employee timely attempts the
step 1 (a), the Employer reserves the right to postpone any further processing
of such a grievance until the step 1 (a) has been completed, not to exceed seven
(7) days. See page 21 for location of endnote.

 

Article 5, Grievance & Arbitration, Section 5.1(a) - The written disposition of
a non-disciplinary grievance at Step 1(a) will be non-precedential and will not
be deemed to have modified or amended this Agreement. See page 21 for location
of endnote.

 

8.         Article 5, Grievance & Arbitration, Section 5.1(b) - In any step 1
(b) meeting under Article V, the Parties agree that as long as the Union has
given sufficient notice and space is reasonably available, a room will be made
available with seating for all participants and a desk or table for the business
representative to take notes. See page 22 for location of endnote.

 

9.         Article 5, Grievance & Arbitration, Section 5.5 - The Parties agree
that in handling discharge cases under Article V, the Parties, their
representatives and any arbitrator selected by the Parties recognize that best
efforts shall be utilized to schedule an arbitration within five (5) months of
the selection of the arbitrator. The arbitrator should suggest alternative times
such as afternoons or evening sessions to achieve this goal. The failure to meet
these time limits will not require any action by the arbitrator nor is the
failure an arbitrable issue, but the Parties do recognize that the above stated
time limitation is the goal that the Parties and the arbitrator seek to achieve.
See page 24 or location of endnote.

 

72

--------------------------------------------------------------------------------


 

10.       Article 7, Shop Stewards - If the Employer relieves a Shop Steward
from his/her employment duties to attend grievance hearings, it shall be without
loss of pay. See page 27 for location of endnote.

 

11.       Article 9, Vacations, Section 9.6(a)(b) - Vacation weeks which have
not been selected after the final posting required by the Agreement and which
the Employer has not closed and/or assigned are available on a first come first
serve basis. Employees who wish to select these week(s) shall, on a form
provided by the Employer, request the available week(s) fourteen (14) days in
advance of the specific week(s). The Employer shall respond to the employee
within seven (7) days of the request. See page 31 for location of endnote.

 

12.       Article 12, Hours of Work and Overtime - This paragraph, which deals
with shift scheduling in cases where the Employer decides to change a
department’s hours of operation, is not intended to reduce the ability of the
Employer to operate efficiently and effectively, does not restrict the Employer
from changing hours of operation or from establishing new shift schedules, is
not a guarantee for senior personnel of forty (40) hours or other customary
shifts assignments and does not require shortened shift scheduling to be
accomplished in inverse order of seniority. Within these constraints, it does
reflect the Employer’s commitment consonant with its business needs, to use its
best efforts to enhance work opportunities for senior personnel when short shift
schedules are implemented. See page 37 for location of endnote.

 

13.       Article 14, Gratuities - This Section subject to a side agreement
between the Parties attached hereto as Attachment 3. See page 42 for location of
endnote.

 

14.       Article 14, Gratuities, Section 14.6 - “Prominently” is defined as
sufficiently legible so that patrons can easily see that gratuities are not
included when s/he is signing for a complimentary. See page 43 for location of
endnote.

 

15.       Article 15, Health & Welfare, Pension & Severance - The parties agree
that the terms and conditions of Article 15 of the parties prior CBA remained in
full force and effect (effective 9/15/04 to 11/3/04) except as modified herein.
See page 46 For location of endnote.

 

16.       Article 15, Health & Welfare, Pension & Severance, Section 15.1E This
Section is subject to a side agreement between the Parties attached hereto as
Attachment 4. See page 48 for location of endnote.

 

17.       Article 16, Visitation and Notices, Section 16.1 - This
Article subject to a side agreement between the Parties attached hereto as
Attachment 5. See page 51 for location of endnote.

 

18.       New Bargaining Minute - Article 20, Miscellaneous Provisions,
Section 20.8 - The protections and guarantees outlined in this section also
apply to extra employees and is

 

73

--------------------------------------------------------------------------------


 

subject to a Side Agreement between the Parties attached hereto as Attachment 6.
The parties agree that the exclusion of certain pre-existing operations and
“Existing Contracts” from the limitations of Section 20.8, as set forth in
“paragraph 2 of Section 20.8, does not include food and beverage service on the
beach. See page 58 for location of endnote.

 

19.       Article 22, Term of Contract, Section 22.3 - This provision subject to
a side agreement, between the Parties attached hereto as Attachment 7. See
page 62 for location of endnote.

 

20.       Wage Agreement - Throughout this Wage Agreement, the word
“classifications” is intended to include all classifications in the respective
schedules referred to herein and those historically added by the parties to the
various CBAs by side agreement or otherwise. See page 64 for location of
endnote.

 

21.           Schedule B - This provision subject to a side agreement between
the Parties attached hereto as Attachment 8. See page 68 for location of
endnote.

 

74

--------------------------------------------------------------------------------


 

ATTACHMENTS

 

Attachment 1

 

*Attendance Policy Implementation Procedure

 

 

*Industry Attendance Policy

 

 

*Side letter with reference to Section 10 of

 

 

Memorandum of Settlement.

 

 

*Memorandum of Settlement.

 

 

 

Attachment 2

 

*Side Agreement with reference to Article 5

 

 

Non-disciplinary Arbitration

 

 

 

Attachment 3

 

*Side Agreement with reference to Private

 

 

Access Clubs and Room Service Amenities

 

 

Gratuities

 

 

 

Attachment 4

 

*Side Agreement with reference to Article 15

 

 

Section 15.1 E

 

 

 

Attachment 5

 

*Side Agreement with reference to Article 16

 

 

Visitation Notices Section 16.1

 

 

 

Attachment 6

 

*Side Agreement with reference to Subcontracting

 

 

 

Attachment 7

 

*Side Agreement with reference to Article 22

 

 

Sections 22.1 and 22.3

 

 

*List of Side Agreements from the previous

 

 

Collective Bargaining Agreement

 

 

 

Attachment 8

 

*Side Agreement with reference to Banquet

 

 

Dinner/Reception Gratuity

 

 

 

Attachment 9

 

*Side Agreement with reference to Article 15, Section 15.1C

 

 

 

Attachment 10

 

*Side Agreement with reference to UNITE HERE INTERNATIONAL UNION TIP

 

 

 

Attachment 11

 

*Side Agreement with reference to 401K Plan

 

 

 

Attachment 12

 

*Wage Progression Examples

 

75

--------------------------------------------------------------------------------


 

ATTACHMENT #1

 

INDUSTRY ATTENDANCE POLICY

 

POINTS

 

ABSENCE with call 2 hours prior to start of shift

 

5 points

ABSENCE with call in less than 2 hours prior to start of shift

 

8 points

ABSENCE with call within one hour after start of shift

 

10 points

NO CALL/NO SHOW(22)

 

25 points

LATENESS

 

3 points

ABSENCE on Holiday

 

12 points

LEAVING WORK prior to completion of the shift, except for approved early
outs(23)

 

3 points

 

Consecutive absences, caused by illness, will be considered as one absence.
Consecutive absences caused by illness of 3 days or more must be documented by a
doctor’s note in order to be considered as 1 absence. An employee’s failure to
provide the note when requested will result in each day of the absence being
considered as separate occurrences. An employee must properly call-in on each
day of absence, regardless of duration.

 

If an employee has received a suspension or final written warning, the Company
will deduct five (5) points, from the employee’s total accumulated points if no
points are assessed for ninety (90) consecutive days from the date of the event
triggering the suspension or final written warning, excluding time off for
approved leaves of absence. This procedure may only be invoked once per twelve
(12) month period.

 

PROGRESSIVE DISCIPLINE

 

15 points

 

Verbal warning

20 points

 

Written warning

35 points

 

Final Written Warning or Suspension (at the discretion of the Employer)

43 points

 

Termination (at the discretion of the Employer)

 

--------------------------------------------------------------------------------

(22) A call received three (3) or more hours after the start of a shift or
arrival late three (3) or more hours after the start of a shift without calling
in will be considered a no call/no show.

(23) Employees who leave work without permission from a supervisor may be
disciplined up to and including discharge.

 

76

--------------------------------------------------------------------------------


 

ADMINISTRATION

 

The Company may send an employee home and consider the occurrence as an absence
if the employee reports to work more than one (1) hour after the beginning of
his/her shift.

 

Probationary employees may be disciplined, up to and including discharge,
without regard to the point system. Points accrued during an employee’s
probationary period will remain part of the employee’s record when the employee
completes probation.

 

Points and pattern absenteeism will be assessed on a continuous 52 week basis.
The language in Article 3 Section 3.4 will govern when time is deducted from the
52 week period. The Company may waive any discipline or the assessment of points
under this policy in its sole discretion. No waiver will preclude the Company
from instituting any discipline or assessing points in the future for the same
or similar violations.

 

Each department will designate a phone number to be called for latenesses and
absences.

 

The following will not be cause for points or disciplinary action:

 

1. Pre-approved Jury Duty

2. Military Leave

3. Funeral Leave, when entitled to under contract

4. Pre-approved absence for Union business

5. Scheduled Vacation or Personal Days

6. Hospital Admissions

7. Approved Leave of Absence(24)

 

PATTERN ABSENTEEISM

 

Discipline for pattern absenteeism will be issued separately and in addition to
points assessed under the point system. Pattern absenteeism is three absences
within one of the following categories within a twelve month period:
(i) absences on recurring days of the week; (ii) weekend days/nights and/or
holidays; or (iii) days before or after an employee’s days off. Absences from
more than one category will not be combined to constitute pattern absenteeism.

 

The employee will receive a written warning for the third pattern absence within
the twelve month period. A fourth occurrence will result in a final warning or
suspension, at the Company’s discretion. A fifth occurrence may result in
termination at the Company’s discretion.

 

--------------------------------------------------------------------------------

(24)  An approved leave of absence will be defined according to the individual
Company’s leave of absence policy.

 

77

--------------------------------------------------------------------------------


 

ATTENDANCE POLICY

IMPLEMENTATION PROCEDURE

 

1.                                       A Company is not required to adopt the
attached Industry Attendance policy (“Attendance Policy”).

 

2.                                       No Company may combine attendance track
discipline with non-attendance track discipline.

 

3.                                       Companies that have used combined
tracks for absenteeism and performance/misconduct will treat any active
discipline for absenteeism or performance/misconduct on separate tracks for
purposes of converting employees.

 

78

--------------------------------------------------------------------------------


 

ATTACHMENT #1

MEMORANDUM OF SETTLEMENT

 

This Agreement is entered as of this 12th day of July, 1995 by and among UNITE
HERE LOCAL 54 (“Union”) and ADAMAR OF NEW JERSEY, INC.,D/B/A TROPICANA CASINO
AND RESORT (“Employer”).

 

AGREEMENT

 

WHEREAS, the Employer implemented the Industry Attendance Policy (the “Policy”)
pursuant the Memorandum of Agreement between the Union and the Employer dated
January 11, 1995; and

 

WHEREAS, disputes have arisen between the Union and the Employer regarding the
interpretation and/or application the Policy; and

 

WHEREAS, the parties have agreed to resolve the disputes amicably, it is hereby
agreed as follows:

 

1.                                      Points may be assessed under the Policy
for each day of absence due to an illness other than the employee’s.

 

2.                                      Absences due to an illness which
surround an employee’s scheduled day(s) off will be treated as consecutive
absences under the Policy.

 

3.                                      Absences which involved an employee’s
scheduled day(s) off will be treated as no more than one occurrence within
category (iii) of the Policy’s Pattern Absenteeism provision. Notwithstanding
the foregoing, absences before or after an employee’s day(s) off which are not
consecutive will continue to be treated as separate occurrences.

 

4.                                      In those situations where the
consecutive absences are treated as one absence under the Policy for purposes of
assessing points, the highest point value for a single day’s absence within
consecutive absences will be assessed as the total point value for the
consecutive absences. Employees will still be required to comply with the
call-in requirements for each day of the consecutive absences. An employee’s
failure to make the appropriate notification on any given day will result in
additional points being assessed in the amount specified in the Policy for the
type of improper notification.

 

5.                                      An employee will not receive three
(3) points for leaving work prior to completion of his/her shift in the
situation where the employee left work early due to his/her own illness and was
then subsequently absent the next day due to his/her own illness. Instead,
points will be assessed for this situation pursuant to paragraph 4 above. The
day the employee left early will be counted as a day for purposes of the
doctor’s note requirement.

 

79

--------------------------------------------------------------------------------


 

6.                                      Employees leaving early or returning
late from break will not be considered attendance related matters and as such,
will not be covered under the Policy. Instead, any discipline will be imposed as
part of the-Employer’s disciplinary procedures.

 

7.                                      Three points will be assessed if an
employee does not call-in himself or herself in addition to any other points
issued for the violation. The failure of an employee or his/her designee to
follow the Employer’s procedure for calling in regarding absences will be
considered a no call/no show under the Policy.

 

8.                                      Three (3) points will be assessed if an
employee fails to call-in within two (2) hours after the start of his/her shift
on a holiday. Five (5) points will be assessed if an employee fails to call-in
within one (1) hour prior to the start of his/her shift on a holiday. These
points are in addition to the twelve (12) points assessed for the holiday
absence.

 

9.                                      All employees on the Employer’s payroll
as of the date of this Agreement who received points under the Industry
Attendance Policy which would not have been issued pursuant to Sections 1
through 8 of this Agreement may have those points expunged, provided the request
to have the points removed is brought to the attention of the Employer within
two (2) weeks of the date of this Agreement. An employee must make his/her
request directly to the Union which is responsible for reviewing the validity of
the request. The Employer is under no obligation to respond to a request brought
to its attention directly by the employee. After the Union completes its review,
it will forward the request to the Employer for consideration. All requests
submitted by the Union will not be unreasonably denied by the Employer. In no
event will the expunction of points result in any form of financial liability to
the Employer.

 

10.                               The Employer will provide an employee with
written notification of any points assessed under this Policy within fourteen
(14) calendar days from the date of the incident leading to the assessment of
the points. The Employer may use whatever form of written notification it deems
suitable. The Employer may also provide notice to the employee, via registered
mail, postmarked no later than the fourteenth (14th) day from the date of the
incident leading to the assessment of the points, to the employee’s last known
address. The Employer’s failure to provide timely notice as specified above will
result in the expunction of the points. Any dispute over the issuance of points
must be filed in accordance with the time limits for disciplinary matters under
the Collective Bargaining Agreement from either (i) the date the employee
received notice of the violation or (ii) within three (3) days of the date of
mailing, which ever is later. If the matter is not grieved within the period,
the Union may not raise the assessment of those points in any future grievance
or arbitration.(25)

 

--------------------------------------------------------------------------------

(25)

 

It is the Union and Employer’s understanding that Section 10 does not modify in
any way the seven (7) day requirement for assessing disciplinary action
specified in Article 3, Section 3.3 (a), or Article 5, Section 5.1 (b) of the
CBA

 

80

--------------------------------------------------------------------------------


 

11.                               It is understood and agreed that this
Agreement is a complete agreement among the Parties and that all disputes,
issues, claims, and rights arising out of the situations addressed by this
Agreement are settled forever.

 

12.                               This agreement should not be construed as an
admission of any liability against the Employer.

 

13.                               The Union agrees to withdraw all grievances
and arbitrations covered under this Agreement. The Employer will remove any
points assessed under this Policy consistent with this agreement and applying to
those matters covered under paragraph 10 of this Agreement.

 

 

FOR THE UNION:

 

FOR THE EMPLOYER:

UNITE HERE LOCAL 54

 

ADAMAR OF NEW JERSEY, INC.,D/B/A

 

 

TROPICANA CASINO AND RESORT

 

 

 

 

 

 

BY:

/s/ Bob McDevitt

 

BY:

/s/ [ILLEGIBLE]

 

President

 

 

Labor Relations

 

 

 

 

 

 

BY.

/s/ Donna M. DeCaprio

 

 

 

Secretary Treasurer

 

 

 

81

--------------------------------------------------------------------------------


 

ATTACHMENT #2

 

Mr. Bob McDevitt

President

UNITE HERE Local 54

203-205 N. Sovereign Avenue

Atlantic City, New Jersey 08401

 

Dear Mr. McDevitt:

 

The following sets forth our understanding regarding the Employer’s limitation
of liability in non-disciplinary arbitration cases.

 

We have agreed that notwithstanding any award by an arbitrator granting back pay
or any other retroactive contractual financial remedy, that the Employer’s
liability is limited to six months from the date of the filing of the grievance.
We have further agreed that this letter shall not be entered into evidence nor
submitted to the arbitrator. It may only be used to support the above described
limitation of liability when the Employer pays the award. This letter may also
be used as defense against any claim of any liability in excess of six months
filed by any person in any other tribunal. This letter in no way affects or
modifies Article 5, Section 5.6, Paragraph (d) of the Collective Bargaining
Agreement.

 

If the above is also your understanding please sign in the space below and
return a copy to me.

 

Yours very truly,

 

ADAMAR OF NEW JERSEY, INC.,D/B/A TROPICANA CASINO AND RESORT

 

/s/ [ILLEGIBLE]

 

 

Authorized Signature

 

 

 

 

 

Approved and Agreed to by:

 

 

 

 

 

 

 

 

/s/ Bob McDevitt

 

/s/ Donna M. DeCaprio

LOCAL 54 PRESIDENT

 

LOCAL 54 SECRETARY TREASURER

Bob McDevitt

 

Donna M. DeCaprio

 

82

--------------------------------------------------------------------------------


 

ATTACHMENT 3

 

Mr. Bob McDevitt, President

UNITE HERE Local 54

203-205 North Sovereign Ave.

Atlantic City, New Jersey 08401

 

Dear Mr. McDevitt:

 

Presently existing side agreements and/or practices on the following subjects
will be continued except as adjusted as follows:

 

Only bartenders and food servers/cocktail servers in existing limited access
clubs as of September 14, 1994 and who currently enjoy guaranteed gratuities
under existing side agreements will continue to enjoy these gratuities during
the life of this Agreement.

 

Room service food servers whose gratuities are based upon a percentage will
receive their existing percentages for amenities delivered to a guest room when
a check is not presented with a cap of $55.00 effective September 15, 1999.
Fixed dollar rates are not affected by this Agreement, nor are existing lower
caps.

 

Room service food servers who deliver amenities and/or food and/or beverages to
a butler will continue to enjoy their current percentages with a cap of $55.00
effective September 15, 1999, unless a lower arrangement is in effect.

 

If the above is also your understanding please sign in the space below and
return a copy to me.

 

Yours very truly,

 

 

 

 

 

ADAMAR OF NEW JERSEY, INC.,D/B/A TROPICANA CASINO AND RESORT

 

 

 

/s/ [ILLEGIBLE]

 

 

Authorized signature

 

 

 

 

 

Approved and Agreed to by:

 

 

 

 

 

 

 

 

/s/ Bob McDevitt

 

/s/ Donna M. DeCaprio

LOCAL 54, President

 

LOCAL 54, Secretary-Treasurer

 

83

--------------------------------------------------------------------------------


 

ATTACHMENT 4

 

Mr. Bob McDevitt, President

UNITE HERE Local 54

203-205 North Sovereign Avenue

Atlantic City, New Jersey 08401

 

Dear Mr. McDevitt:

 

The following sets forth our understanding regarding the Employer’s obligation
to make Health and Welfare contributions for B-List employees pursuant to
Article 15, Section 15.1E, of the Collective Bargaining Agreement between the
Parties.

 

On October 5 of each contract year, the Employer will provide the Union with a
list of all individuals who worked as B-List employees during the preceding
twelve (12) months. Such list will also include the total number of hours worked
by each individual during the twelve (12) month period in his/her capacity as a
B-List employee. The union will compile this information with similar
information received from the other Atlantic City property who also participated
in the coordinated bargaining for the current agreement. The Union will notify
the Employer by October 10 of those individuals for which the Employer is
required to make the 120 hour contribution in September. The Employer shall make
the requisite 120 hour contribution in September. The Employer shall make the
requisite 120 hour contribution for each individual whose total number of hours
worked a B-List employee for the Employer during the preceding twelve (12) month
period is greater than the hours worked during this time period for any other
Atlantic City property. In the event of a tie, the Employers will split the
contributions equally between and among the tied Employers.

 

Notwithstanding the foregoing, the Employer will not be obligated to make a 120
hour contribution if a 120 hour contribution has already been made in
September for that individual in his/her capacity as a regular and/or Chain Gang
employee by the Employer or another Atlantic City property for the twelve (12)
month period. Pursuant thereto, the list referenced above shall also include
which individuals had the 120 hour contribution made on their behalf as a
regular and/or Chain Gang employee by the Employer. The Union will cross
reference this information with the similar information provided by the other
Atlantic City properties to ensure no duplicate contributions are being made to
the Fund for any individuals.

 

If the above is also your understanding please sign in the space below and
return a copy to me.

 

Yours very truly,

 

 

 

 

 

ADAMAR OF NEW JERSEY, INC.,D/B/A TROPICANA CASINO AND RESORT

 

 

 

/s/ [ILLEGIBLE]

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Approved and Agreed to by:

 

 

 

 

 

 

 

 

/s/ Bob McDevitt

 

/s/ Donna M. DeCaprio

UNITE HERE LOCAL 54, President

 

UNITE HERE LOCAL 54, Secretary-Treasurer

 

84

--------------------------------------------------------------------------------


 

ATTACHMENT 5

 

Mr. Bob McDevitt

President

UNITE HERE Local 54

203-205 North Sovereign Avenue

Atlantic City, New Jersey 08401

 

Dear Mr. McDevitt:

 

The following sets forth our understanding regarding Union visits to the
Employer’s establishment.

 

Consistent with each parties’ rights and obligations as they are set forth in
Article 16, Section 16.1, of the Collective Bargaining Agreement, Union
representatives designated to visit the Employer’s establishment shall be
escorted by the Employer’s Director of Labor Relations or his/her designated
representative. Escorts shall remain at a reasonable distance and out of earshot
from the Union representative during any discussion the Union representative may
have with a bargaining unit employee. Visits to the Employer’s establishment
shall include the employee cafeteria. Such visits shall not be used for the
purpose of Union organizing. The Union agrees to withdraw all unfair labor
practice charges filed with respect to this issue and the Employer and the Union
agree that any arbitration award and/or practices inconsistent with the
foregoing agreement shall be null and void.

 

Yours very truly,

 

ADAMAR OF NEW JERSEY, INC.,D/B/A TROPICANA CASINO AND RESORT

 

 

/s/ [ILLEGIBLE]

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Approved and Agreed to by:

 

 

 

 

 

 

 

 

/s/ Bob McDevitt

 

/s/ Donna M. DeCaprio

UNITE HERE LOCAL 54, President

 

UNITE HERE LOCAL 54, Secretary-Treasurer

 

85

--------------------------------------------------------------------------------


 

ATTACHMENT 6

 

Mr. Robert McDevitt

UNITE HERE Local 54

203-205 N. Sovereign Ave.

Atlantic City, NJ 08401

 

Dear Mr. McDevitt:

 

The following sets forth our understanding regarding Article 20.8 of the
Agreement.

 

The Union will at all times during the life of this Agreement, agree to the
Employer’s right to establish one (1) additional food and beverage outlet
regardless of location which is not subject to Paragraph 1 of Article 20.8 and
shall be considered existing contracts under Paragraph 2 of Article 20.8. The
provisions of this Attachment shall be subject to Bargaining Minute 20.

 

If the Employer exercises its right under the foregoing Paragraph, no food and
beverage outlets operated by the Employer shall be closed or have its hours of
operation significantly reduced except for normal seasonal and maintenance
fluctuations as in the past.

 

If the above is also your understanding, please sign in the space below and
return a copy to me.

 

 

 

Yours very truly,

 

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

Authorized Signature

 

 

 

 

 

 

Approved and Agreed to by:

 

 

ADAMAR OF NEW JERSEY, INC.,D/B/A TROPICANA CASINO AND RESORT

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

/s/ C. Robert McDevitt

 

/s/ Donna M. DeCaprio

C. Robert McDevitt, President

 

Donna M. DeCaprio, Secretary Treasurer

 

86

--------------------------------------------------------------------------------


 

ATTACHMENT 7

 

Mr. Bob McDevitt

President

UNITE HERE Local 54

203-205 North Sovereign Ave.

Atlantic City, New Jersey 08401

 

Dear Mr. McDevitt:

 

The following sets forth our understanding regarding Article 22 of the
Collective Bargaining Agreement between the Parties.

 

The Parties agree that the list of documents attached hereto will not be
superseded by Article 22, Section 22.1 and that the Parties reserve their
respective positions whether these documents are amendments, additions and/or
deletions to this Agreement within the meaning of Article 22, Section 22.3. All
other side agreements not listed on the attached list are null and void.

 

If the above is also your understanding please sign in the space below and
return a copy to me.

 

Yours very truly,

 

 

 

 

 

ADAMAR OF NEW JERSEY, INC.,D/B/A TROPICANA CASINO AND RESORT

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Approved and Agreed to by:

 

 

 

 

 

 

 

 

/s/ Bob McDevitt

 

/s/ Donna M. DeCaprio

LOCAL 54, President

 

LOCAL 54, Secretary Treasurer

Bob McDevitt

 

Donna M. DeCaprio

 

87

--------------------------------------------------------------------------------


 

Side Agreements that went forward with 1999 CBA

TROPICANA LIST OF SIDE AGREEMENTS

 

1)                                12/3/99 LOU re: food servers working DJ’S and
Shark Club one unit

2)                                1/19/94 bumping Agreement

3)                                11/12/97 Settlement Agree re grievance #3208 -
early release from shift to be done by seniority of those on shift.

4)                                3/4/98 Agreement re seniority placement on B
list when Food Server goes from Chain Gang to B List

5)                                1/3/96 Break Periods for South Tower Outlets

6)                                1/28/99 Settlement agree re Beverage Servers
to be paid gratuity for complimentary breakfast buffet

7)                                4/23/90 MOA re Early Out mediated arb
agreement

8)                                5/9/90 Letter from McFadden re Room Service
amenity gratuity.

9)                                1/6/99 Addendum to CBA re no contributions to
Funds for orientation hours

10)                         9/15/99 Scheduling procedures for B list employees

11)                         12/15/83 MOA only for Red-circled bartenders

12)                         Settlement Agreement re Host and/or Butlers entry
into Porte Cochere

13)                         Cocktail Server Rebid

14)                         Public Area 6th Day Scheduling

Side Agreements negotiated after the signing of 1999 CBA

15)                         9/7/99 Lunch Break Policy

16)                         Settlement Agreement re: jacuzzi cleaning 3/22/00

17)                         Memorandum of Understanding re Accelerated Rates
7/3/00

18)                         Settlement Agreement re complimentary room service
in the “Comp Overage” arbitration 6/20/00

19)                         Settlement Agreement re Room service food servers on
payroll on 4/26/99 will be paid $20.00 by Employer as result of complimentary
coupons. 7/7/00

20)                         Settlement Agreement re need of additional staff on
a shift 9/21/00

21)                         Memorandum of Agreement re employees completing
Culinary Skills Upgrade can test to be certified as a Cook 8/11/00

22)                         Letter of Agreement re Doorperson going to train
station to meet guests. 10/13/00

23)                         Memorandum of Agreement re additional voluntary
early outs for Volume Outlets 12/8/00

24)                         Memorandum of Agreement re travel time for meal
periods 1/31/01

25)                         Memorandum of Agreement re overtime for banquet
extras and work assignments for Coffee Breakers 3/27/01

26)                         Settlement Agreement re cleaning ice cream machine.
4/26/01

27)                         Amendment to rotation/block system for gratuity
situations (9/3/03)

28)                         Settlement Agreement re grievance 83353 re
assignment of personnel to the brunch at Wellington’s; doing a rebid (8/25/03)

29)                         Letter of Understanding re unescorted visitations
(2/13/04)

30)                         Memorandum of Agreement re creation of Floor
Cleaning Crew (2/26/04)

31)                         Letter of Understanding re bidding process in
Wellington’s (6/11/04)

32)                         Amnesty Agreement (11/9/04)

33)                         Safe Harbor Agreement (11-1-04)

 

88

--------------------------------------------------------------------------------


 

ATTACHMENT 8

 

Mr. Bob McDevitt

President

UNITE HERE Local 54

203-205 North Sovereign Avenue

Atlantic City, New Jersey 08401

 

Dear Mr. McDevitt:

 

The Parties agree that when a reception and a dinner are part of the same party,
they are not separate functions, but rather are considered as a single function
for purposes of the minimum. This letter addresses only the aforementioned
situation and in no way addresses the various practices that each of the houses
have with respect to multiple functions and their effect on the minimum four and
eight hour guarantees. This agreement cannot be introduced into any arbitration
except to deal with the issue of how the aforementioned receptions and dinners
are to be paid.

 

If the above is also your understanding please sign in the space below and
return a copy to me.

 

Yours very truly,

 

ADAMAR OF NEW JERSEY, INC.,D/B/A TROPICANA CASINO AND RESORT

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

Authorized Signature

 

 

 

 

 

 

 

 

Approved and Agreed to by:

 

 

 

 

 

 

 

 

/s/ Bob McDevitt

 

/s/ Donna M. DeCaprio

UNITE HERE LOCAL 54, President

 

UNITE HERE LOCAL 54, Secretary Treasurer

Bob McDevitt

 

Donna M. DeCaprio

 

89

--------------------------------------------------------------------------------


 

ATTACHMENT 9

 

SIDE AGREEMENT FOR HEALTH & WELFARE PLAN
CONTRIBUTIONS AND ARBITRATION PROCEDURE

 

This Agreement is entered into between the Employers set forth below
(hereinafter referred to as “Employers” and UNITE HERE, Local 54 (hereinafter
referred to as the “Union”)

 

Section 1: The parties have entered into a Collective Bargaining Agreement
(“Agreement”) for a five (5) year period which provides, among many items,
yearly increases to be paid by the Employer to the Health and Welfare Fund
(“Fund”). The increases contained in the Agreement are those provided by the
Fund’s actuaries based on their good faith calculation as to the increase in
costs necessary for the term of the Agreement.

 

Section 2: The parties believe that the increases agreed to in negotiation
should be sufficient. However, the parties also recognize that the cost of
insurance can fluctuate for various reasons.  Accordingly, the parties agree
that on January 2, 2008, the CEO of the Fund will notify the Employers whether
the amount agreed to for the 4th year of the Agreement will be sufficient to pay
for the benefit costs, operating and professional costs, reserve requirements,
and other costs of the HEREIU Welfare Fund Atlantic City casino plan unit. The
parties further agree that should the amount be inadequate, the trustees of the
Fund, both management and Union, will meet as often as necessary between
January 2, 2008 and February 15, 2008 to attempt to agree to any changes in the
plan including, but not limited to, changes in the Fund benefits, eligibility,
etc. in order to avoid an increase in the cost contributed by the Employers.  On
January 2, 2009 the CEO of the Fund will again notify the Employers whether the
amount agreed to for the 5th year of the Agreement will be sufficient to pay for
the same items listed above. If the amount is inadequate, the Trustees of the
Fund, both management and Union, will meet as often as possible between
January 2, 2009 and February 15, 2009, to attempt to agree to any changes in the
plan including, but not limited to, changes in the Fund benefits, eligibility,
etc., in order to avoid an increase in the cost contributed by the Employers.

 

Section 3: In either the 4th or 5th year, if the Fund trustees are unable, after
a good faith effort, to agree to steps necessary to avoid an increase in the
cost contributed by the Employers, and all of the Trustees cannot come to an
agreement as to an amount necessary to maintain the fund, the issue will be
jointly referred to the Society of Actuaries, the American Society of Actuaries,
or a similar agreed-upon group which lists actuaries, where a list of seven
independent actuaries (and a complete resume) will be requested and received
from the chosen actuaries group. The panel requested and received from the
actuaries group shall be limited to persons with credentials in health and
welfare plan determination and have published experience in actuarial issues
and/or disputes involving health insurance plans in the private sector. To the
extent reasonable, the labor arbitration rules of the American Arbitration
Association shall apply in any hearing on the issue.

 

Section 4: Upon receipt of the panel from the actuaries group, the parties will
meet within three (3) business days, if practicable, to select the actuary. The
selection shall be by agreement or by alternative

 

90

--------------------------------------------------------------------------------


 

strike being determined by coin flip. The parties shall notify the actuary of
the selection by the next business day and seek expedition of available dates.
The parties agree to accept the first available date offered by the selected
actuary that is at least seven (7) business days following the parties receipt
of available dates.

 

Section 5: The only issue to be presented to the actuary is the additional
amount, if any, necessary to pay for the benefit costs, operating and
professional costs, reserve requirements, and other costs of the Fund (Atlantic
City) casino plan unit. At least five (5) business days prior to the initial
hearing date, each party shall furnish the actuary what it deems to be the
appropriate amount necessary for the particular year (4th or 5th) of the
Agreement; which shall be used by the actuary as the framework for the analysis
and award. The parties may submit any expert testimony they desire and relevant
documents.

 

Section 6: The parties agree to submit post-hearing briefs within 14 days of the
close of the hearing or receipt of a written transcript of those proceedings,
whichever is later. If a transcript is made, the parties shall request expedited
transcription and delivery. The actuary’s decision, which shall be final and
binding on the parties, shall be rendered within 30 days of the submission of
post-hearing briefs. The award shall be effective as of March 1, 2008 or
March 1, 2009. Notwithstanding the additional amount, if any, the actuary
determined to be the applicable amount, any additional increase shall be capped
over and above the amount already set forth in the Collective Bargaining
Agreement, to an additional $.17 an hour for the year 2008 and $.19 an hour for
the year 2009.

 

Section 7: The actuary shall not have any power or authority to change, alter,
add to, supplement, subtract from, or delete from either this Side Agreement or
any provision of the Agreement. No issue other than set forth above shall be
submitted to the actuary, and the actuary shall not have any power or authority
to rule on any such issue.

 

Section 8: There shall be no strike or lockout at any time thereafter through
the expiration of this Side Agreement and the Agreement. If the decision of the
Actuary serving as the Arbitrator is not made by April 15, 2008, or April 15,
2009, the Employer shall contribute the amount specified in the Collective
Bargaining Agreement effective March 1, 2008, or March 1, 2009, and then shall
retroactively contribute the additional amount, if any, determined by the
Actuary.

 

Section 9: Each party is responsible for its own costs, expenses and fees
related to the arbitration. The cost of the transcript and Actuary, who is
serving as an Arbitrator, shall be borne by the Fund.

 

Section 10: The presence of this arbitration procedure in this Side Agreement is
unique to the facts and circumstances existing as to this particular Collective
Bargaining Agreement. It shall not be deemed as establishing or constituting any
precedent for any future dealings or negotiations between the parties, or their
parent and affiliates.

 

Section 11: The Employers and the Union also realize that the cost of health
insurance, including medications, in the Atlantic City area, are extremely high
and anything that would reduce such costs would be beneficial to the Employers,
the Union, and the Employees. The Union and the Employers agree to set

 

91

--------------------------------------------------------------------------------


 

up a committee made up of an equal number of Union and Employer representatives
to explore jointly possibilities to reduce or at least control health insurance
costs, including group bargaining with hospitals and other health care providers
as well as.the possibility of health care clinics and/or prescription drug
dispensaries.

 

 

Accepted and Agreed by:

 

Accepted and Agreed by:

ADAMAR OF NEW JERSEY,INC.,

 

UNITE HERE Local 54

TROPICANA CASINO AND RESORT

 

 

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ Bob McDevitt

 

 

 

 

 

 

 

 

/s/ Donna M. DeCaprio

 

92

--------------------------------------------------------------------------------


 

ATTACHMENT 10



UNITE HERE INTERNATIONAL UNION TIP

 

The Employer agrees to honor political contribution deduction authorization from
its employees in the following form:

 

I hereby authorize the Employer to deduct from my pay the sum of $1.00 per month
and to forward that amount to the UNITE HERE International Union TIP - “To
Insure Progress”. This authorization is signed voluntarily and with the
understanding that the UNITE HERE Tip Campaign Committee International Union TIP
- “to Insure Progress” will use this money to make political contributions and
expenditures in connection with Federal elections. I am aware of my right to
refuse to sign this authorization without reprisal. This authorization may be
revoked by mailing notices of revocation by United States Registered or
Certified Mail, Return Receipt Requested, to the Treasurer, UNITE HERE TIP
Campaign Committee International Union TIP - “To Insure Progress”, 275 7th
Avenue, New York, NY 10001 and to the Employer.

 

The political contribution deduction shall be made once each month during which
an employee who has performed compensated service has in effect a voluntarily
executed political contribution deduction authorization. The money shall be
remitted within thirty (30) days after the last day of the preceding month to
the UNITE HERE TIP Campaign Committee International Union TIP - “To Insure
Progress”, 275 7th Avenue, New York, NY 10001, accompanied by a form stating the
name and Social Security number of each employee for whom a deduction has been
made, and the amount deducted.

 

The Union shall indemnify, defend and save the Employer harmless against any and
all claims, demands, suits or other terms of liability that shall arise out of
or by reason of action taken by the Employer in reliance upon payroll deduction
authorization cards submitted to the Employer.

 

Accepted and Agreed by:

 

Accepted and Agreed by:

ADAMAR OF NEW JERSEY,INC.,

 

UNITE HERE LOCAL 54

D/B/A TROPICANA CASINO AND RESORT

 

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ Bob McDevitt

 

 

 

 

 

 

 

 

/s/ Donna M. DeCaprio

 

93

--------------------------------------------------------------------------------


 

ATTACHMENT 11



401 (K) Plan

 

Upon receipt of a copy of a current determination letter from the Internal
Revenue Service stating that the UNITE Textile Workers Pension Fund’s National
Plus Plan (the “Union 401(k) Plan”) meets the requirements for qualification
under Section 401(a) of the Internal Revenue Code, the Employer will begin
withholding the amount designated as an elective contribution to the Union
401(k) Plan. Such designation must be properly made by an employee on the salary
reduction authorization and election form supplied by the Union 401(k) Plan for
this purpose. Neither the Employer nor the Union shall have any obligation to
make any contributions to the Union 401(k) Plan (including, but not limited to,
non-elective or matching contributions).

 

The form and operation of the Union 401(k) Plan shall comply with the provisions
of applicable law (including the Internal Revenue Code and ERISA), including
compliance with the fiduciary responsibility and reporting and disclosure
provisions of ERISA and the Internal Revenue Code.

 

The sole involvement of the Employer with the Union 401(k) Plan, and the only
obligations of the Employer hereunder, shall be to withhold the designated
contributions from employee’s wages on a pre-tax basis, to transmit such
contributions (along with required reports) to the Trustees of the Union
401(k) Plan, to report such contributions on an employee’s W-2 form, and to
provide such information and reports as are required from the Employer by the
Union 401(k) Plan to facilitate discrimination testing and qualification of the
Plan. The Employer shall not be required to pay, nor shall the Employer have any
obligation or responsibility for, any liability, cost or expense relating to the
Union 401(k) Plan, other than such obligations set forth in the preceding
sentence.

 

IN WITNESS WHEREOF, the parties hereto by their duly designated representatives
have hereunto set their hands this     day of                          , 2004,
in Atlantic County, State of New Jersey.

 

 

/s/ ILLEGIBLE

 

/s/ Bob McDevitt

ADAMAR OF NEW JERSEY, INC.,
D/B/A TROPICANA CASINO AND RESORT

 

UNITE HERE LOCAL 54

 

 

 

 

 

 

BY:

/s/ Pamela J. Popielarski

 

BY:

/s/ Bob McDevitt

 

 

 

 

 

ITS:

 

 

ITS:

 

 

 

 

 

 

 

BY:

/s/ Donna M. DeCaprio

 

 

 

 

 

 

ITS:

3/3/06

 

94

--------------------------------------------------------------------------------


 

ATTACHMENT 11 (continued)
PARTICIPATION AGREEMENT
NATIONAL PLUS PLAN
UNITE TEXTILE WORKERS PENSION FUND

 

The Employer shall become a participating Employer in the UNITE Textile Workers
Pension Fund’s National Plus Plan (hereinafter called the “Plan”)
effective                                     . The Employer agrees to be bound
by the Agreement and Declaration of Trust of the UNITE Textile Workers Pension
Fund as may be amended from time to time. The Employer further agrees and
consents to the Employer- designated Trustees of the said Fund to serve as such
in accordance with the aforesaid Agreement and Declaration of Trust.

 

The Employer agrees to forward to the Fund on behalf of each participating
employee covered by the Collective Bargaining Agreement, before the tenth of
each month, for all payroll weeks ending in the prior calendar month, employee
contributions made in accordance with the following language.

 

Each participating employee may contribute to the National Plus Plan through
payroll deduction and such deductions will be made based on one of the following
methods.

 

o dollars per week

 

o cents per hour

 

o percentage of pay

 

All contributions shall be made payable to the National Plus Plan of the UNITE
Textile Workers Pension Fund and shall be remitted to the office of the Fund.

 

The Employer shall submit monthly, a list showing the names and Social Security
numbers of all employees, the amount of employee contributions, and the
resulting contributions due. If contributions are made on a cents per hour
basis, hours compensated must also be reported (the “Contribution Report”).

 

The Trustees may at any time have an audit made of the Employer’s payroll and
wage records and other relevant financial records of the Employer in connection
with the said contributions and/or reports.

 

In addition to any other remedies to which the Fund may be entitled, if the
Employer is delinquent for one or more months, The Employer shall pay interest,
retroactive to the due date, at the rate the Trustees require on monies due the
Fund, from the date when the payment was due to the date when payment is
received by the Fund, the greater of 20% of liquidated damages on the delinquent
amount or double interest, and all expenses of collection, including, but not
limited to, legal fees.

 

In addition to any other remedies to which the Fund may be entitled, if the
Employer is delinquent for one or more months in submitting a Contribution
Report to the Fund, the Employer shall pay interest on

 

95

--------------------------------------------------------------------------------


 

unreported contributions, retroactively to the due date of such reports, at the
rate the Trustees require on monies due the Fund, from the date when the
Contribution Report was due to the date when the Contribution-Report is received
by the Fund, the greater of 20% of liquidated damages on the unreported
contributions or double interest, and all expenses of collection, including, but
not limited to, legal fees.

 

The employer shall provide to the UNITE Textile Workers Pension Fund, on a
timely basis, information the UNITE Textile Workers Pension Fund reasonably
requests for the purpose of conducting non-discrimination testing for the
National Plus Plan.

 

/s/ [ILLEGIBLE]

 

6-7-06

ADAMAR OF NEW JERSEY,INC.,
D/B/A TROPICANA CASINO AND RESORT

 

Date

 

 

 

/s/ [ILLEGIBLE]

 

3/9/06

UNITE HERE LOCAL 54

 

Date

 

96

--------------------------------------------------------------------------------


 

ATTACHMENT 12

 

EXAMPLES 1 THRU 9 ARE FOR EMPLOYEES COVERED BY SCHEDULE A-2 OF THE CBA

 

Example 1 - Schedule A-2 (Bartenders) — HIRED 1/15/07

 

1/15/07

 

$9.01

 

Start

1/15/08

 

$9.33

 

First half of 1 year increase

7/15/08

 

$9.65

 

Remainder of 1 year increase

1/15/09

 

$10.07

 

First half of 2 year increase

7/15/09

 

$10.48

 

Remainder of 2 year increase

 

Example 2 - Schedule A-2 (Bartenders) — HIRED 1/15/06

 

1/15/06

 

$9.01

 

Start

1/15/07

 

$9.65

 

1 year

1/15/08

 

$10.07

 

First half of 2 year increase

7/15/08

 

$10.48

 

Remainder of 2 year increase

9/15/08

 

$10.89

 

First Half of 3rd Step

3/15/09

 

$11.30

 

Remainder of 3rd step

 

Example 3 - Schedule A-2 (Bartenders) — HIRED 1/15/05

 

1/15/05

 

$9.01

 

Start

1/15/06

 

$9.65

 

1 year

1/15/07

 

$10.48

 

2 year

9/15/07

 

$10.89

 

First Half of 3rd Step

3/15/08

 

$11.30

 

Remainder of 3rd step

9/15/08

 

$11.71

 

First Half of 4th Step

3/15/09

 

$12.12

 

Remainder of 4th step

 

Example 4 - Schedule A-2 (Bartenders) — HIRED 9/1/04

 

9/1/04

 

$9.01

 

Start

9/1/05

 

Freeze

 

 

9/15/05

 

$9.65

 

1 Year

9/1/06

 

$9.65

 

 

9/15/06

 

$10.48

 

2 Year

9/15/07

 

$10.89

 

First Half of 3rd Step

3/15/08

 

$11.30

 

Remainder of 3rd step

9/15/08

 

$11.71

 

First Half of 4th Step

3/15/09

 

$12.12

 

Remainder 4th step

 

Example 5 - Schedule A-2 (Bartenders) — HIRED 2/5/04

 

2/5/04

 

$9.01

 

Start

2/5/05

 

Freeze

 

 

9/15/05

 

$9.65

 

1 Year

2/5/06

 

$9.65

 

 

9/15/06

 

$10.48

 

2 Year

9/15/07

 

$10.89

 

First Half of 3rd Step

3/15/08

 

$11.30

 

Remainder of 3rd step

9/15/08

 

$11.71

 

First Half of 4th Step

3/15/09

 

$12.12

 

Remainder of 4th step

 

Example 6 - Schedule A-2 (Bartenders) — HIRED 2/5/03

 

2/5/03

 

$9.01

 

Start

2/5/04

 

$9.65

 

1 year

2/5/05

 

Freeze

 

 

9/15/05

 

$10.48

 

2 Year

9/15/06

 

$11.30

 

3 Year

9/15/07

 

$11.71

 

First Half of 4th Step

3/15/08

 

$12.12

 

Remainder of 4th step

9/15/08

 

$12.48

 

First Half of 5th Step

3/15/09

 

$12.83

 

Remainder of 5th step

 

97

--------------------------------------------------------------------------------


 

ATTACHMENT 12

 

Example 7 - Schedule A-2 (Bartenders) — HIRED 2/5/02

 

2/5/02

 

$9.01

 

Start

2/5/03

 

$9.65

 

1 year

2/5/04

 

$10.48

 

2 year

9/15/04

 

Freeze

 

 

9/15/05

 

$11.30

 

3rd Step

9/15/06

 

$12.12

 

4th Step

9/15/07

 

$12.48

 

First Half of 5th Step

3/15/08

 

$12.83

 

Remainder of 5th step

9/15/08

 

$13.19

 

First half of 6th Step

3/15/09

 

$13.54

 

Remainder of 6th Step

 

Example 8 - Schedule A-2 (Bartenders) — HIRED 2/5/01

 

2/5/01

 

$9.01

 

Start

2/5/02

 

$9.65

 

1 year

2/5/03

 

$10.48

 

2 year

9/15/03

 

$11.30

 

3rd Step

9/15/04

 

Freeze

 

 

9/15/05

 

$12.12

 

4th Step

9/15/06

 

$12.83

 

5th step

9/15/07

 

$13.19

 

First half of 6th Step

3/15/08

 

$13.54

 

Remainder of 6th Step

9/15/08

 

$13.89

 

First Half of 7th Step

3/15/09

 

$14.24

 

Remainder of 7th step

 

Example 9 - Schedule A-2 (Bartenders) — HIRED 2/5/00

 

2/5/00

 

$9.01

 

Start

2/5/01

 

$9.65

 

1 year

2/5/02

 

$10.48

 

2 year

9/15/02

 

$11.30

 

3rd Step

9/15/03

 

$12.12

 

4th Step

9/15/04

 

Freeze

 

 

9/15/05

 

$12.83

 

5th Step

9/15/06

 

$13.54

 

6th Step

9/15/07

 

$13.89

 

First Half of 7th Step

3/15/08

 

$14.24

 

Remainder of 7th Step

9/15/08

 

$15.29

 

First half of step to top

3/15/09

 

$16.34

 

Remainder of step to top

 

EXAMPLES 10 THRU 12 ARE FOR EMPLOYEES COVERED BY SCHEDULE A OF THE CBA

 

Example 10 - Schedule A (Bartenders) — HIRED 2/5/99

 

2/5/99

 

$9.01

 

Start

2/5/00

 

$9.65

 

1 year

2/5/01

 

$12.12

 

2 year

9/15/01

 

$12.51

 

3rd Step

9/15/02

 

$12.89

 

4th Step

9/15/03

 

$13.27

 

5th Step

9/15/04

 

Freeze

 

 

9/15/05

 

$13.70

 

6th Step

9/15/06

 

$14.24

 

7th Step

9/15/07

 

$15.14

 

First half of step to top

3/15/08

 

$16.04

 

Remainder of step to top

9/15/08

 

$16.34

 

$.30 raise

 

Example 11 - Schedule A (Bartenders) — HIRED 2/5/98

 

2/5/98

 

$9.01

 

Start

2/5/99

 

$9.65

 

1 year

2/5/00

 

$12.12

 

2 year

9/15/00

 

$12.51

 

3rd Step

9/15/01

 

$12.89

 

4th Step

9/15/02

 

$13.27

 

5th Step

9/15/03

 

$13.70

 

6th Step

9/15/04

 

Freeze

 

 

9/15/05

 

$14.24

 

7th Step

9/15/06

 

$15.79

 

Top Scale, but no Bonus

9/15/07

 

$16.04

 

$.25 raise

9/15/08

 

$16.34

 

$.30 raise

 

98

--------------------------------------------------------------------------------


 

ATTACHMENT 12

 

Example 12 - Schedule A (Bartenders) — HIRED 2/5/97

 

2/5/97

 

$9.01

 

Start

2/5/98

 

$9.65

 

1 year

2/5/99

 

$12.12

 

2 year

9/15/99

 

$12.51

 

3rd Step

9/15/00

 

$12.89

 

4th Step

9/15/01

 

$13.27

 

5th Step

9/15/02

 

$13.70

 

6th Step

9/15/03

 

$14.24

 

7th Step

9/15/04

 

Freeze

 

 

9/15/05

 

$15.79

 

Top Scale, but No Bonus

9/15/06

 

$15.79

 

Bonus

9/15/07

 

$16.04

 

$.25 raise

9/15/08

 

$16.34

 

$.30 raise

 

EXAMPLE 13 IS FOR TOP SCALE EMPLOYEES AS OF 9/14/04

 

Example 13 - Bartenders — HIRED 2/5/96 or earlier

 

15/03

 

$15.79

 

Top Scale

15/04

 

$15.79

 

Freeze

9/15/05

 

$15.79

 

BONUS

9/15/06

 

$15.79

 

BONUS

9/15/07

 

$16.04

 

$.25 raise

9/15/08

 

$16.34

 

$.30 raise

 

99

--------------------------------------------------------------------------------


 

Tropicana
SCHEDULE A

Employee’s hired prior to Sept. 15, 1999
Effective 9/15/04 thru 9/14/05 wage freeze
Effective 9/15/05 thru 9/14/07 employees will move thru this schedule

 

JOB CLASSIFICATION

 

START

 

1 YEAR

 

2 YEARS

 

3RD STEP

 

4TH STEP

 

5TH STEP

 

6TH STEP

 

7TH STEP

 

Bartender

 

$

9.01

 

$

9.65

 

$

12.12

 

$

12.51

 

$

12.89

 

$

13.27

 

$

13.70

 

$

14.24

 

Bell Captain

 

$

6.90

 

$

7.10

 

$

8.25

 

$

8.51

 

$

8.77

 

$

9.03

 

$

9.32

 

$

9.69

 

Bell Services Attendant

 

$

4.31

 

$

4.50

 

$

5.65

 

$

5.83

 

$

6.00

 

$

6.18

 

$

6.38

 

$

6.64

 

Beverage Server

 

$

4.31

 

$

4.50

 

$

5.65

 

$

5.83

 

$

6.00

 

$

6.18

 

$

6.38

 

$

6.64

 

Beverage Service Attendant

 

$

6.86

 

$

7.50

 

$

9.80

 

$

10.11

 

$

10.41

 

$

10.72

 

$

11.07

 

$

11.51

 

Buffet Beverage Server

 

$

5.74

 

$

6.19

 

$

7.34

 

$

7.58

 

$

7.80

 

$

8.04

 

$

8.29

 

$

8.63

 

Butcher

 

$

9.89

 

$

10.85

 

$

13.41

 

$

13.84

 

$

14.26

 

$

14.69

 

$

15.16

 

$

15.76

 

Cafeteria Attendant

 

$

7.50

 

$

7.98

 

$

10.27

 

$

10.60

 

$

10.92

 

$

11.25

 

$

11.61

 

$

12.07

 

Captain Showroom

 

$

7.82

 

$

8.30

 

$

10.59

 

$

10.93

 

$

11.26

 

$

11.60

 

$

11.97

 

$

12.45

 

Coatroom Attendant

 

$

5.47

 

$

5.99

 

$

7.10

 

$

7.33

 

$

7.55

 

$

7.77

 

$

8.02

 

$

8.34

 

Concession Attendant

 

$

7.82

 

$

8.30

 

$

10.59

 

$

10.93

 

$

11.26

 

$

11.60

 

$

11.97

 

$

12.45

 

Convention Service Attendant

 

$

8.73

 

$

9.05

 

$

11.34

 

$

11.71

 

$

12.06

 

$

12.42

 

$

12.82

 

$

13.33

 

Cook

 

$

9.89

 

$

10.85

 

$

13.41

 

$

13.84

 

$

14.26

 

$

14.69

 

$

15.16

 

$

15.76

 

Cook, Intermediate

 

$

8.62

 

$

9.57

 

$

12.14

 

$

12.53

 

$

12.90

 

$

13.29

 

$

13.71

 

$

14.26

 

Cook, Pastry

 

$

9.89

 

$

10.85

 

$

13.41

 

$

13.84

 

$

14.26

 

$

14.69

 

$

15.16

 

$

15.76

 

Cook, Relief

 

$

10.85

 

$

12.44

 

$

15.14

 

$

15.62

 

$

16.09

 

$

16.57

 

$

17.10

 

$

17.79

 

Counter Server

 

$

4.63

 

$

4.82

 

$

5.97

 

$

6.16

 

$

6.34

 

$

6.53

 

$

6.74

 

$

7.01

 

Door Attendant

 

$

4.79

 

$

4.98

 

$

6.13

 

$

6.32

 

$

6.51

 

$

6.71

 

$

6.92

 

$

7.20

 

Fast Food Attendant

 

$

7.82

 

$

8.46

 

$

10.77

 

$

11.11

 

$

11.44

 

$

11.79

 

$

12.16

 

$

12.65

 

Food Runner

 

$

7.50

 

$

7.98

 

$

10.27

 

$

10.60

 

$

10.92

 

$

11.25

 

$

11.61

 

$

12.07

 

Food Server

 

$

4.31

 

$

4.50

 

$

5.65

 

$

5.83

 

$

6.00

 

$

6.18

 

$

6.38

 

$

6.64

 

Food Service Attendant, Non-Tipped

 

$

7.50

 

$

7.98

 

$

10.27

 

$

10.60

 

$

10.92

 

$

11.25

 

$

11.61

 

$

12.07

 

Food Service Attendant, Tipped

 

$

4.95

 

$

5.14

 

$

6.29

 

$

6.49

 

$

6.68

 

$

6.88

 

$

7.10

 

$

7.39

 

Garde Manger

 

$

9.89

 

$

10.85

 

$

13.41

 

$

13.84

 

$

14.26

 

$

14.69

 

$

15.16

 

$

15.76

 

Gourmet Food Server

 

$

4.63

 

$

4.82

 

$

5.97

 

$

6.16

 

$

6.34

 

$

6.53

 

$

6.74

 

$

7.01

 

Greeter/Host/Hostess

 

$

7.82

 

$

8.30

 

$

10.59

 

$

10.93

 

$

11.26

 

$

11.60

 

$

11.97

 

$

12.45

 

House Keeper

 

$

7.50

 

$

7.98

 

$

10.27

 

$

10.60

 

$

10.92

 

$

11.25

 

$

11.61

 

$

12.07

 

House Keeping Attendant

 

$

7.50

 

$

7.98

 

$

10.27

 

$

10.60

 

$

10.92

 

$

11.25

 

$

11.61

 

$

12.07

 

Lead Inventory Clerk

 

$

8.50

 

$

8.98

 

$

11.27

 

$

11.60

 

$

11.92

 

$

12.25

 

$

12.61

 

$

13.07

 

Line Attendant

 

$

7.50

 

$

7.98

 

$

10.27

 

$

10.60

 

$

10.92

 

$

11.25

 

$

11.61

 

$

12.07

 

Line Server

 

$

7.50

 

$

7.98

 

$

10.27

 

$

10.60

 

$

10.92

 

$

11.25

 

$

11.61

 

$

12.07

 

Liquor Room Expediter

 

$

7.50

 

$

7.98

 

$

10.27

 

$

10.60

 

$

10.92

 

$

11.25

 

$

11.61

 

$

12.07

 

Luggage Room Attendant

 

$

7.00

 

$

8.00

 

$

9.00

 

$

9.29

 

$

9.57

 

$

9.85

 

$

10.17

 

$

10.58

 

Pantry Attendant

 

$

7.82

 

$

8.46

 

$

10.77

 

$

11.11

 

$

11.44

 

$

11.79

 

$

12.16

 

$

12.65

 

Porter, Heavy

 

$

7.98

 

$

8.30

 

$

10.59

 

$

10.93

 

$

11.26

 

$

11.60

 

$

11.97

 

$

12.45

 

**Porter, Kitchen Utility, Public Area, Recycling

 

$

7.50

 

$

7.98

 

$

10.27

 

$

10.60

 

$

10.92

 

$

11.25

 

$

11.61

 

$

12.07

 

Stocker

 

$

7.50

 

$

7.98

 

$

10.27

 

$

10.60

 

$

10.92

 

$

11.25

 

$

11.61

 

$

12.07

 

Uniform Inventory Clerk

 

$

7.50

 

$

7.98

 

$

10.27

 

$

10.60

 

$

10.92

 

$

11.25

 

$

11.61

 

$

12.07

 

Vip Server

 

$

4.31

 

$

4.50

 

$

5.65

 

$

5.83

 

$

6.00

 

$

6.18

_

$

6.38

 

$

6.64

 

 

--------------------------------------------------------------------------------

**The classifications of Porter listed above in no way alters the current system
of seniority for Porter in Kitchen Utility, Public Area, or Recycling.

 

SEE WAGE AGREEMENT FOR EXPLANATION OF WAGE PROGRESSION

 

--------------------------------------------------------------------------------


 

Tropicana
SCHEDULE A-2
(Employee’s hired on or after to Sept. 15, 1999)
Effective 9/15/04 thru 9/14/05 wage freeze
Effective 9/15/05 thru 9/14/07 employees will move thru this schedule

 

JOB CLASSIFICATION

 

SEASONAL

 

START

 

1 YEAR

 

2 YEARS

 

3RD STEP

 

4TH STEP

 

5TH STEP

 

6TH STEP

 

7TH STEP

 

Bartender

 

$

8.38

 

$

9.01

 

$

9.65

 

$

10.48

 

$

11.30

 

$

12.12

 

$

12.83

 

$

13.54

 

$

14.24

 

Bell Captain

 

$

6.39

 

$

6.90

 

$

7.10

 

$

7.48

 

$

7.87

 

$

8.25

 

$

8.72

 

$

9.18

 

$

9.69

 

Bell Services Attendant

 

$

3.80

 

$

4.31

 

$

4.50

 

$

4.88

 

$

5.27

 

$

5.65

 

$

5.98

 

$

6.31

 

$

6.64

 

Beverage Server

 

$

3.80

 

$

4.31

 

$

4.50

 

$

4.88

 

$

5.27

 

$

5.65

 

$

5.98

 

$

6.31

 

$

6.64

 

Beverage Service Attendant

 

$

6.22

 

$

6.86

 

$

7.50

 

$

8.26

 

$

9.03

 

$

9.80

 

$

10.37

 

$

10.94

 

$

11.51

 

Buffet Beverage Server

 

$

5.23

 

$

5.74

 

$

6.19

 

$

6.57

 

$

6.96

 

$

7.34

 

$

7.77

 

$

8.20

 

$

8.63

 

Butcher

 

$

9.25

 

$

9.89

 

$

10.85

 

$

11.70

 

$

12.56

 

$

13.41

 

$

14.20

 

$

14.98

 

$

15.76

 

Cafeteria Attendant

 

$

6.86

 

$

7.50

 

$

7.98

 

$

8.72

 

$

9.51

 

$

10.27

 

$

10.87

 

$

11.47

 

$

12.07

 

Captain Showroom

 

$

7.18

 

$

7.82

 

$

8.30

 

$

9.06

 

$

9.83

 

$

10.59

 

$

11.21

 

$

11.83

 

$

12.45

 

Coat Room Attendant

 

—

 

$

5.47

 

$

5.99

 

$

6.36

 

$

6.73

 

$

7.10

 

$

7.55

 

$

7.99

 

$

8.34

 

Concession Attendant

 

$

7.18

 

$

7.82

 

$

8.30

 

$

9.06

 

$

9.83

 

$

10.59

 

$

11.21

 

$

11.83

 

$

12.45

 

Convention Service Attendant

 

$

8.09

 

$

8.73

 

$

9.05

 

$

9.81

 

$

10.58

 

$

11.34

 

$

12.01

 

$

12.67

 

$

13.33

 

Cook

 

$

9.25

 

$

9.89

 

$

10.85

 

$

11.70

 

$

12.56

 

$

13.41

 

$

14.20

 

$

14.98

 

$

15.76

 

Cook, Intermediate

 

$

7.98

 

$

8.62

 

$

9.57

 

$

10.43

 

$

11.28

 

$

12.14

 

$

12.85

 

$

13.55

 

$

14.26

 

Cook, Pastry

 

$

9.25

 

$

9.89

 

$

10.85

 

$

11.70

 

$

12.56

 

$

13.41

 

$

14.20

 

$

14.98

 

$

15.76

 

Cook, Relief

 

$

10.21

 

$

10.85

 

$

12.44

 

$

13.34

 

$

14.24

 

$

15.14

 

$

16.02

 

$

16.90

 

$

17.79

 

Counter Server

 

$

4.12

 

$

4.63

 

$

4.82

 

$

5.20

 

$

5.58

 

$

5.97

 

$

6.32

 

$

6.66

 

$

7.01

 

Door Attendant

 

$

4.28

 

$

4.79

 

$

4.98

 

$

5.36

 

$

5.74

 

$

6.13

 

$

6.48

 

$

6.84

 

$

7.20

 

Fast Food Attendant

 

$

7.18

 

$

7.82

 

$

8.46

 

$

9.23

 

$

10.00

 

$

10.77

 

$

11.39

 

$

12.02

 

$

12.65

 

Food Runner

 

$

6.86

 

$

7.50

 

$

7.98

 

$

8.72

 

$

9.51

 

$

10.27

 

$

10.87

 

$

11.47

 

$

12.07

 

Food Server

 

$

3.80

 

$

4.31

 

$

4.50

 

$

4.88

 

$

5.27

 

$

5.65

 

$

5.98

 

$

6.31

 

$

6.64

 

Food Service Attendant, Non-Tipped

 

$

6.86

 

$

7.50

 

$

7.98

 

$

8.72

 

$

9.51

 

$

10.27

 

$

10.87

 

$

11.47

 

$

12.07

 

Food Service Attendant, Tipped

 

$

4.44

 

$

4.95

 

$

5.14

 

$

5.52

 

$

5.90

 

$

6.29

 

$

6.52

 

$

7.02

 

$

7.39

 

Garde Manger

 

$

9.25

 

$

9.89

 

$

10.85

 

$

11.70

 

$

12.56

 

$

13.41

 

$

14.20

 

$

14.98

 

$

15.76

 

Gourmet Food Server

 

$

4.17

 

$

4.63

 

$

4.82

 

$

5.20

 

$

5.58

 

$

5.97

 

$

6.25

 

$

6.66

 

$

7.01

 

Greeter/Host/Hostess

 

$

7.18

 

$

7.82

 

$

8.30

 

$

9.06

 

$

9.83

 

$

10.59

 

$

11.21

 

$

11.83

 

$

12.45

 

House Keeper

 

$

6.86

 

$

7.50

 

$

7.98

 

$

8.72

 

$

9.51

 

$

10.27

 

$

10.87

 

$

11.47

 

$

12.07

 

House Keeping Attendant

 

$

6.86

 

$

7.50

 

$

7.98

 

$

8.72

 

$

9.51

 

$

10.27

 

$

10.87

 

$

11.47

 

$

12.07

 

Lead Uniform Inventory Clerk

 

$

7.86

 

$

8.50

 

$

8.98

 

$

9.72

 

$

10.51

 

$

11.27

 

$

11.87

 

$

12.47

 

$

13.07

 

Line Attendant

 

$

6.86

 

$

7.50

 

$

7.98

 

$

8.72

 

$

9.51

 

$

10.27

 

$

10.87

 

$

11.47

 

$

12.07

 

Line Server

 

$

6.86

 

$

7.50

 

$

7.98

 

$

8.72

 

$

9.51

 

$

10.27

 

$

10.87

 

$

11.47

 

$

12.07

 

Liquor Room Expediter

 

$

6.86

 

$

7.95

 

$

7.98

 

$

8.72

 

$

9.51

 

$

10.27

 

$

10.87

 

$

11.47

 

$

12.07

 

Luggage Attendant

 

$

6.22

 

$

7.00

 

$

8.00

 

$

8.33

 

$

8.67

 

$

9.00

 

$

9.53

 

$

10.05

 

$

10.58

 

Pantry Attendant

 

$

7.18

 

$

7.82

 

$

8.46

 

$

9.23

 

$

10.00

 

$

10.77

 

$

11.39

 

$

12.02

 

$

12.65

 

Porter, Heavy

 

$

7.34

 

$

7.98

 

$

8.30

 

$

9.06

 

$

9.83

 

$

10.59

 

$

11.21

 

$

11.83

 

$

12.45

 

**Porter, Kitchen Utility, Public Area, Recycling

 

$

6.86

 

$

7.50

 

$

7.98

 

$

8.72

 

$

9.51

 

$

10.27

 

$

10.87

 

$

11.47

 

$

12.07

 

Stocker

 

$

6.86

 

$

7.50

 

$

7.98

 

$

8.72

 

$

9.51

 

$

10.27

 

$

10.87

 

$

11.47

 

$

12.07

 

Uniform Attendant

 

$

6.86

 

$

7.50

 

$

7.98

 

$

8.72

 

$

9.51

 

$

10.27

 

$

10.87

 

$

11.47

 

$

12.07

 

Vip Server

 

$

3.80

 

$

4.31

 

$

4.50

 

$

4.88

 

$

5.27

 

$

5.65

 

$

5.98

 

$

6.31

 

$

6.64

 

 

--------------------------------------------------------------------------------

**The classification of Porter listed above in no way alters the current system
of seniority for Porters in Kitchen Utility, Public Area, or Recycling.

 

SEE WAGE AGREEMENT FOR EXPLANATION OF WAGE PROGRESSION

 

--------------------------------------------------------------------------------


 

TROPICANA

SCHEDULE A-2(2)

(for employees hired on or after after Sept. 15, 1999)
Effective 9/15/07 thru 9/14/09

employees will move thru this schedule

 

 

 

 

 

 

 

1 Year

 

2 Years

 

3rd Step

 

4th Step

 

JOB CLASSIFICATION

 

SEASONAL

 

START

 

1 Year

 

1 year, 6
mos.

 

2 years

 

2 yrs., 6
mos.

 

9/15/07
9/15/08

 

3/15/08
3/19/09

 

9/15/07
9/15/08

 

3/15/08
3/19/09

 

Bartender

 

$

8.38

 

$

9.01

 

$

9.33

 

$

9.65

 

$

10.06

 

$

10.48

 

$

10.89

 

$

11.30

 

$

11.71

 

$

12.12

 

Bell Captain

 

$

6.39

 

$

6.90

 

$

7.00

 

$

7.10

 

$

7.29

 

$

7.48

 

$

7.67

 

$

7.87

 

$

8.06

 

$

8.25

 

Bell Services Attendant

 

$

3.80

 

$

4.31

 

$

4.40

 

$

4.50

 

$

4.69

 

$

4.88

 

$

5.07

 

$

5.27

 

$

5.46

 

$

5.65

 

Beverage Server

 

$

3.80

 

$

4.31

 

$

4.40

 

$

4.50

 

$

4.69

 

$

4,88

 

$

5.07

 

$

5.27

 

$

5.46

 

$

5.65

 

Beverage Service Attendant

 

$

6.22

 

$

6.86

 

$

7.18

 

$

7.50

 

$

7.88

 

$

8.26

 

$

8.65

 

$

9.03

 

$

9.41

 

$

9.80

 

Buffet Beverage Server

 

$

5.23

 

$

5.74

 

$

5.97

 

$

6.19

 

$

6.38

 

$

6.57

 

$

6.77

 

$

6.96

 

$

7.15

 

$

7.34

 

Butcher

 

$

9.25

 

$

9.89

 

$

10.37

 

$

10.85

 

$

11.28

 

$

11.70

 

$

12.13

 

$

12.56

 

$

12.99

 

$

13.41

 

Cafeteria Attendant

 

$

6.86

 

$

7.50

 

$

7.74

 

$

7.98

 

$

8.35

 

$

8.72

 

$

9.12

 

$

9.51

 

$

9.89

 

$

10.27

 

Captain Showroom

 

$

7.18

 

$

7.82

 

$

8.06

 

$

8.30

 

$

8.68

 

$

9.06

 

$

9.45

 

$

9.83

 

$

10.21

 

$

10.59

 

Coat Room Attendant

 

—

 

$

5.47

 

$

5.73

 

$

5.99

 

$

6.18

 

$

6.36

 

$

6.55

 

$

6.73

 

$

6.92

 

$

7.10

 

Concession Attendant

 

$

7.18

 

$

7.82

 

$

8.06

 

$

8.30

 

$

8.68

 

$

9.06

 

$

9.45

 

$

9.83

 

$

10.21

 

$

10.59

 

Convention Service Attendant

 

$

8.09

 

$

8.73

 

$

8.89

 

$

9.05

 

$

9.43

 

$

9.81

 

$

10.20

 

$

10.58

 

$

10.96

 

$

11.34

 

Cook

 

$

9.25

 

$

9.89

 

$

10.37

 

$

10.85

 

$

11.28

 

$

11.70

 

$

12.13

 

$

12.56

 

$

12.99

 

$

13.41

 

Cook, Intermediate

 

$

7.98

 

$

8.62

 

$

9.09

 

$

9.57

 

$

10.00

 

$

10.43

 

$

10.85

 

$

11.28

 

$

11.71

 

$

12.14

 

Cook, Pastry

 

$

9.25

 

$

9.89

 

$

10.37

 

$

10.85

 

$

11.28

 

$

11.70

 

$

12.13

 

$

12.56

 

$

12.99

 

$

13.41

 

Cook, Relief

 

$

10.21

 

$

10.85

 

$

11.65

 

$

12.44

 

$

12.89

 

$

13.34

 

$

13.79

 

$

14.24

 

$

14.69

 

$

15.14

 

Counter Server

 

$

4.12

 

$

4.63

 

$

4.72

 

$

4.82

 

$

5.01

 

$

5.20

 

$

5.39

 

$

5.58

 

$

5.78

 

$

5.97

 

Door Attendant

 

$

4.28

 

$

4.79

 

$

4.88

 

$

4.98

 

$

5.17

 

$

5.36

 

$

5.55

 

$

5.74

 

$

5.93

 

$

6.13

 

Fast Food Attendant

 

$

7.18

 

$

7.82

 

$

8.14

 

$

8.46

 

$

8.84

 

$

9.23

 

$

9.61

 

$

10.00

 

$

10.38

 

$

10.77

 

Food Runner

 

$

6.86

 

$

7.50

 

$

7.74

 

$

7.98

 

$

8.35

 

$

8.72

 

$

9.12

 

$

9.51

 

$

9.89

 

$

10.27

 

Food Server

 

$

3.80

 

$

4.31

 

$

4.40

 

$

4.50

 

$

4.69

 

$

4.88

 

$

5.07

 

$

5.27

 

$

5.46

 

$

5.65

 

Food Service Attendant, Non-Tipped

 

$

6.86

 

$

7.50

 

$

7.74

 

$

7.98

 

$

8.35

 

$

8.72

 

$

9.12

 

$

9.51

 

$

9.89

 

$

10.27

 

Food Service Attendant, Tipped

 

$

4.44

 

$

4.95

 

$

5.04

 

$

5.14

 

$

5.33

 

$

5.52

 

$

5.71

 

$

5.90

 

$

6.09

 

$

6.29

 

Garde Manger

 

$

9.25

 

$

9.89

 

$

10.37

 

$

10.85

 

$

11.28

 

$

11.70

 

$

12.13

 

$

12.56

 

$

12.99

 

$

13.41

 

Gourmet Food Server

 

$

4.12

 

$

4.63

 

$

4.73

 

$

4.82

 

$

5.01

 

$

5.20

 

$

5.39

 

$

5.58

 

$

5.78

 

$

5.97

 

Greeter/Host/Hostess

 

$

7.18

 

$

7.82

 

$

8.06

 

$

8.30

 

$

8.68

 

$

9.06

 

$

9.45

 

$

9.83

 

$

10.21

 

$

10.59

 

House Keeper

 

$

6.86

 

$

7.50

 

$

7.74

 

$

7.98

 

$

8.35

 

$

8.72

 

$

9.12

 

$

9.51

 

$

9.89

 

$

10.27

 

House Keeping Attendant

 

$

6.86

 

$

7.50

 

$

7.74

 

$

7.98

 

$

8.35

 

$

8.72

 

$

9.12

 

$

9.51

 

$

9.89

 

$

10.27

 

Lead Uniform Attendant

 

$

7.86

 

$

8.50

 

$

8.74

 

$

8.98

 

$

9.35

 

$

9.72

 

$

10.12

 

$

10.51

 

$

10.89

 

$

11.27

 

Line Attendant

 

$

6.86

 

$

7.50

 

$

7.74

 

$

7.98

 

$

8.35

 

$

8.72

 

$

9.12

 

$

9.51

 

$

9.89

 

$

10.27

 

Line Server

 

$

6.86

 

$

7.50

 

$

7.74

 

$

7.98

 

$

8.35

 

$

8.72

 

$

9.12

 

$

9.51

 

$

9.89

 

$

10.27

 

Liquor Room Expediter

 

$

6.86

 

$

7.95

 

$

7.96

 

$

7.98

 

$

8.35

 

$

8.72

 

$

9.12

 

$

9.51

 

$

9.89

 

$

10.27

 

Luggage Attendant

 

$

6.22

 

$

7.00

 

$

7.50

 

$

8.00

 

$

8.17

 

$

8.33

 

$

8.50

 

$

8.67

 

$

8.83

 

$

9.00

 

Pantry Attendant

 

$

7.18

 

$

7.82

 

$

8.14

 

$

8.46

 

$

8.84

 

$

9.23

 

$

9.61

 

$

10.00

 

$

10.38

 

$

10.77

 

Porter, Heavy

 

$

7.34

 

$

7.98

 

$

8.14

 

$

8.30

 

$

8.68

 

$

9.06

 

$

9.45

 

$

9.83

 

$

10.21

 

$

10.59

 

**Porter, Kitchen Utility, Public Area, Recycling

 

$

6.86

 

$

7.50

 

$

7.74

 

$

7.98

 

$

8.35

 

$

8.72

 

$

9.12

 

$

9.51

 

$

9.89

 

$

10.27

 

Stocker

 

$

6.86

 

$

7.50

 

$

7.74

 

$

7.98

 

$

8.35

 

$

8.72

 

$

9.12

 

$

9.51

 

$

9.89

 

$

10.27

 

Uniform Attendant

 

$

6.86

 

$

7.50

 

$

7.74

 

$

7.98

 

$

8.35

 

$

8.72

 

$

9.12

 

$

9.51

 

$

9.89

 

$

10.27

 

Vip Server

 

$

3.80

 

$

4.31

 

$

4.40

 

$

4.50

 

$

4.69

 

$

4.88

 

$

5.07

 

$

5.27

 

$

5.46

 

$

5.65

 

 

--------------------------------------------------------------------------------

**The classification of Porter listed above in no way alters the current system
of seniority for Porters in Kitchen Utility, Public Area, or Recycling.

 

SEE WAGE AGREEMENT FOR EXPLANATION OF WAGE PROGRESSION

 

--------------------------------------------------------------------------------


 

TROPICANA

SCHEDULE A-2(2)

(for employees hired on or after after Sept. 15, 1999)
Effective 9/15/07 thru 9/14/09

employees will move thru this schedule

 

 

 

5th Step

 

6th Step

 

7th Step

 

Top Rate

 

Top Rate

 

JOB CLASSIFICATION

 

9/15/07
9/15/08

 

3/15/08
3/19/09

 

9/15/07
9/15/08

 

3/15/08
3/19/09

 

9/15/07
9/15/08

 

3/15/08
3/19/09

 

9/15/07
***

 

3/15/08

 

9/15/08
****

 

3/15/09

 

Bartender

 

$

12.48

 

$

12.83

 

$

13.18

 

$

13.54

 

$

13.89

 

$

14.24

 

$

15.14

 

$

16.04

 

$

15.29

 

$

16.34

 

Bell Captain

 

$

8.48

 

$

8.72

 

$

8.95

 

$

9.18

 

$

9.44

 

$

9.69

 

$

10.59

 

$

11.49

 

$

10.74

 

$

11.79

 

Bell Services Attendant

 

$

5.81

 

$

5.98

 

$

6.14

 

$

6.31

 

$

6.47

 

$

6.64

 

$

7.54

 

$

8.44

 

$

7.69

 

$

8.74

 

Beverage Server

 

$

5.81

 

$

5.98

 

$

6.14

 

$

6.31

 

$

6.47

 

$

6.64

 

$

7.54

 

$

8.44

 

$

7.69

 

$

8.74

 

Beverage Service Attendant

 

$

10.08

 

$

10.37

 

$

10.65

 

$

10.94

 

$

11.22

 

$

11.51

 

$

12.41

 

$

13.31

 

$

12.56

 

$

13.61

 

Buffet Beverage Server

 

$

7.55

 

$

7.77

 

$

7.98

 

$

8.20

 

$

8.41

 

$

8.63

 

$

9.53

 

$

10.43

 

$

9.68

 

$

10.73

 

Butcher

 

$

13.81

 

$

14.20

 

$

14.59

 

$

14.98

 

$

15.37

 

$

15.76

 

$

16.66

 

$

17.56

 

$

16.81

 

$

17.86

 

Cafeteria Attendant

 

$

10.57

 

$

10.87

 

$

11.17

 

$

11.47

 

$

11.77

 

$

12.07

 

$

12.97

 

$

13.87

 

$

13.12

 

$

14.17

 

Captain Showroom

 

$

10.90

 

$

11.21

 

$

11.52

 

$

11.83

 

$

12.14

 

$

12.45

 

$

13.35

 

$

14.25

 

$

13.50

 

$

14.55

 

Coat Room Attendant

 

$

7.32

 

$

7.55

 

$

7.77

 

$

7.99

 

$

8.17

 

$

8.34

 

$

9.24

 

$

10.14

 

$

9.39

 

$

10.44

 

Concession Attendant

 

$

10.90

 

$

11.21

 

$

11.52

 

$

11.83

 

$

12.14

 

$

12.45

 

$

13.35

 

$

14.25

 

$

13.50

 

$

14.55

 

Convention Service Attendant

 

$

11.67

 

$

12.01

 

$

12.34

 

$

12.67

 

$

13.00

 

$

13.33

 

$

14.23

 

$

15.13

 

$

14.38

 

$

15.43

 

Cook

 

$

13.81

 

$

14.20

 

$

14.59

 

$

14.98

 

$

15.37

 

$

15.76

 

$

16.66

 

$

17.56

 

$

16.81

 

$

17.86

 

Cook, Intermediate

 

$

12.49

 

$

12.85

 

$

13.20

 

$

13.55

 

$

13.91

 

$

14.26

 

$

15.16

 

$

16.06

 

$

15.31

 

$

16.36

 

Cook, Pastry

 

$

13.81

 

$

14.20

 

$

14.59

 

$

14.98

 

$

15.37

 

$

15.76

 

$

16.66

 

$

17.56

 

$

16.81

 

$

17.86

 

Cook, Relief

 

$

15.58

 

$

16.02

 

$

16.46

 

$

16.90

 

$

17.35

 

$

17.79

 

$

18.69

 

$

19.59

 

$

18.84

 

$

19.89

 

Counter Server

 

$

6.14

 

$

6.32

 

$

6.49

 

$

6.66

 

$

6.84

 

$

7.01

 

$

7.91

 

$

8.81

 

$

8.06

 

$

9.11

 

Door Attendant

 

$

6.30

 

$

6.48

 

$

6.66

 

$

6.84

 

$

7.02

 

$

7.20

 

$

8.10

 

$

9.00

 

$

8.25

 

$

9.30

 

Fast Food Attendant

 

$

11.08

 

$

11.39

 

$

11.71

 

$

12.02

 

$

12.34

 

$

12.65

 

$

13.55

 

$

14.45

 

$

13.70

 

$

14.75

 

Food Runner

 

$

10.57

 

$

10.87

 

$

11.17

 

$

11.47

 

$

11.77

 

$

12.07

 

$

12.97

 

$

13.87

 

$

13.12

 

$

14.17

 

Food Server

 

$

5.81

 

$

5.98

 

$

6.14

 

$

6.31

 

$

6.47

 

$

6.64

 

$

7.54

 

$

8.44

 

$

7.69

 

$

8.74

 

Food Service Attendant, Non-Tipped

 

$

10.57

 

$

10.87

 

$

11.17

 

$

11.47

 

$

11.77

 

$

12.07

 

$

12.97

 

$

13.87

 

$

13.12

 

$

14.17

 

Food Service Attendant, Tipped

 

$

6.40

 

$

6.52

 

$

6.77

 

$

7.02

 

$

7.20

 

$

7.39

 

$

8.29

 

$

9.19

 

$

8.44

 

$

9.49

 

Garde Manger

 

$

13.81

 

$

14.20

 

$

14.59

 

$

14.98

 

$

15.37

 

$

15.76

 

$

16.66

 

$

17.56

 

$

16.81

 

$

17.86

 

Gourmet Food Server

 

$

6.11

 

$

6.25

 

$

6.46

 

$

6.66

 

$

6.84

 

$

7.01

 

$

7.91

 

$

8.81

 

$

8.06

 

$

9.11

 

Greeter/Host/Hostess

 

$

10.90

 

$

11.21

 

$

11.52

 

$

11.83

 

$

12.14

 

$

12.45

 

$

13.35

 

$

14.25

 

$

13.50

 

$

14.55

 

House Keeper

 

$

10.57

 

$

10.87

 

$

11.17

 

$

11.47

 

$

11.77

 

$

12.07

 

$

12.97

 

$

13.87

 

$

13.12

 

$

14.17

 

House Keeping Attendant

 

$

10.57

 

$

10.87

 

$

11.17

 

$

11.47

 

$

11.77

 

$

12.07

 

$

12.97

 

$

13.87

 

$

13.12

 

$

14.17

 

Lead Uniform Attendant

 

$

11.57

 

$

11.87

 

$

12.17

 

$

12.47

 

$

12.77

 

$

13.07

 

$

13.97

 

$

14.87

 

$

14.12

 

$

15.17

 

Line Attendant

 

$

10.57

 

$

10.87

 

$

11.17

 

$

11.47

 

$

11.77

 

$

12.07

 

$

12.97

 

$

13.87

 

$

13.12

 

$

14.17

 

Line Server

 

$

10.57

 

$

10.87

 

$

11.17

 

$

11.47

 

$

11.77

 

$

12.07

 

$

12.97

 

$

13.87

 

$

13.12

 

$

14.17

 

Liquor Room Expediter

 

$

10.57

 

$

10.87

 

$

11.17

 

$

11.47

 

$

11.77

 

$

12.07

 

$

12.97

 

$

13.87

 

$

13.12

 

$

14.17

 

Luggage Attendant

 

$

9.26

 

$

9.53

 

$

9.79

 

$

10.05

 

$

10.31

 

$

10.58

 

$

11.48

 

$

12.38

 

$

11.63

 

$

12.68

 

Pantry Attendant

 

$

11.08

 

$

11.39

 

$

11.71

 

$

12.02

 

$

12.34

 

$

12.65

 

$

13.55

 

$

14.45

 

$

13.70

 

$

14.75

 

Porter, Heavy

 

$

10.90

 

$

11.21

 

$

11.52

 

$

11.83

 

$

12.14

 

$

12.45

 

$

13.35

 

$

14.25

 

$

13.50

 

$

14.55

 

**Porter, Kitchen Utility, Public Area, Recycling

 

$

10.57

 

$

10.87

 

$

11.17

 

$

11.47

 

$

11.77

 

$

12.07

 

$

12.97

 

$

13.87

 

$

13.12

 

$

14.17

 

Stocker

 

$

10.57

 

$

10.87

 

$

11.17

 

$

11.47

 

$

11.77

 

$

12.07

 

$

12.97

 

$

13.87

 

$

13.12

 

$

14.17

 

Uniform Attendant

 

$

10.57

 

$

10.87

 

$

11.17

 

$

11.47

 

$

11.77

 

$

12.07

 

$

12.97

 

$

13.87

 

$

13.12

 

$

14.17

 

Vip Server

 

$

5.81

 

$

5.98

 

$

6.14

 

$

6.31

 

$

6.47

 

$

6.64

 

$

7.54

 

$

8.44

 

$

7.69

 

$

8.74

 

 

--------------------------------------------------------------------------------

**The classification of Porter listed above in no way alters the current system
of seniority for Porters in Kitchen Utility, Public Area, or Recycling.

*** For employees at the 7th step as of 9/15/06

**** For employees at the 7th step as of 9/15/07

 

--------------------------------------------------------------------------------


 

TROPICANA
TOP RATES
SCHEDULE A-1

 

JOB
CLASSIFICATION

 

2003-04
Wage Freeze

 

2005
Plus Bonus

 

2006
Plus Bonus

 

2007
($.25 increase)

 

2008
($.30 increase)

 

Bartender

 

$

15.79

 

$

15.79

 

$

15.79

 

$

16.04

 

$

16.34

 

Bell Captain

 

$

11.24

 

$

11.24

 

$

11.24

 

$

11.49

 

$

11.79

 

Bell Services Attendant

 

$

8.19

 

$

8.19

 

$

8.19

 

$

8.44

 

$

8.74

 

Beverage Server

 

$

8.19

 

$

8.19

 

$

8.19

 

$

8.44

 

$

8.74

 

Beverage Service Attendant

 

$

13.06

 

$

13.06

 

$

13.06

 

$

13.31

 

$

13.61

 

Buffet Beverage Server

 

$

10.18

 

$

10.18

 

$

10.18

 

$

10.43

 

$

10.73

 

Butcher

 

$

17.31

 

$

17.31

 

$

17.31

 

$

17.56

 

$

17.86

 

Cafeteria Attendant

 

$

13.62

 

$

13.62

 

$

13.62

 

$

13.87

 

$

14.17

 

Captain Showroom

 

$

14.00

 

$

14.00

 

$

14.00

 

$

14.25

 

$

14.55

 

Coatroom Attendant

 

$

9.89

 

$

9.89

 

$

9.89

 

$

10.14

 

$

10.44

 

Concession Attendant

 

$

14.00

 

$

14.00

 

$

14.00

 

$

14.25

 

$

14.55

 

Convention Service Attendant

 

$

14.88

 

$

14.88

 

$

14.88

 

$

15.13

 

$

15.43

 

Cook

 

$

17.31

 

$

17.31

 

$

17.31

 

$

17.56

 

$

17.86

 

Cook, Intermediate

 

$

15.81

 

$

15.81

 

$

15.81

 

$

16.06

 

$

16.36

 

Cook, Pastry

 

$

17.31

 

$

17.31

 

$

17.31

 

$

17.56

 

$

17.86

 

Cook, Relief

 

$

19.34

 

$

19.34

 

$

19.34

 

$

19.59

 

$

19.89

 

Counter Server

 

$

8.56

 

$

8.56

 

$

8.56

 

$

8.81

 

$

9.11

 

Door Attendant

 

$

8.75

 

$

8.75

 

$

8.75

 

$

9.00

 

$

9.30

 

Fast Food Attendant

 

$

14.20

 

$

14.20

 

$

14.20

 

$

14.45

 

$

14.75

 

Food Runner

 

$

13.62

 

$

13.62

 

$

13.62

 

$

13.87

 

$

14.17

 

Food Server

 

$

8.19

 

$

8.19

 

$

8.19

 

$

8.44

 

$

8.74

 

Food Service Attendant, Non-Tipped

 

$

13.62

 

$

13.62

 

$

13.62

 

$

13.87

 

$

14.17

 

Food Service Attendant, Tipped

 

$

8.94

 

$

8.94

 

$

8.94

 

$

9.19

 

$

9.49

 

Garde Manger

 

$

17.31

 

$

17.31

 

$

17.31

 

$

17.56

 

$

17.86

 

Gourmet Food Server

 

$

8.56

 

$

8.56

 

$

8.56

 

$

8.81

 

$

9.11

 

Greeter/Host/Hostess

 

$

14.00

 

$

14.00

 

$

14.00

 

$

14.25

 

$

14.55

 

House Keeper

 

$

13.62

 

$

13.62

 

$

13.62

 

$

13.87

 

$

14.17

 

House Keeping Attendant

 

$

13.62

 

$

13.62

 

$

13.62

 

$

13.87

 

$

14.17

 

Lead Inventory Clerk

 

$

14.62

 

$

14.62

 

$

14.62

 

$

14.87

 

$

15.17

 

Line Attendant

 

$

13.62

 

$

13.62

 

$

13.62

 

$

13.87

 

$

14.17

 

Line Server

 

$

13.62

 

$

13.62

 

$

13.62

 

$

13.87

 

$

14.17

 

Liquor Room Expediter

 

$

13.62

 

$

13.62

 

$

13.62

 

$

13.87

 

$

14.17

 

Luggage Room Attendant

 

$

12.13

 

$

12.13

 

$

12.13

 

$

12.38

 

$

12.68

 

Pantry Attendant

 

$

14.20

 

$

14.20

 

$

14.20

 

$

14.45

 

$

14.75

 

Porter, Heavy

 

$

14.00

 

$

14.00

 

$

14.00

 

$

14.25

 

$

14.55

 

**Porter, Kitchen Utility, Public Area, Recycling

 

$

13.62

 

$

13.62

 

$

13.62

 

$

13.87

 

$

14.17

 

Stocker

 

$

13.62

 

$

13.62

 

$

13.62

 

$

13.87

 

$

14.17

 

Uniform Inventory Clerk

 

$

13.62

 

$

13.62

 

$

13.62

 

$

13.87

 

$

14.17

 

Vip Server

 

$

8.19

 

$

8.19

 

$

8.19

 

$

8.44

 

$

8.74

 

 

SEE WAGE AGREEMENT FOR EXPLANATION OF WAGE PROGRESSION AND BONUSES

 

--------------------------------------------------------------------------------